 

Exhibit 10.2

 



EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of August 21, 2019

 

to

 

CREDIT AGREEMENT

 

Dated as of August 22, 2018

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of August 21, 2019 (the
“Effective Date”) by and among Cummins Inc., an Indiana corporation (the
“Company”), the Subsidiary Borrowers party hereto (the “Subsidiary Borrowers”,
and together with the Company, collectively, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 22, 2018 by and among the Borrowers, the Lenders
and the Administrative Agent (the “Credit Agreement”). Capitalized definitional
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that certain modifications be made to the
Credit Agreement; and

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to the following
amendment to the Credit Agreement.

 

1.                   Amendments to Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended such that the
Credit Agreement will read in its entirety as set forth in Annex A hereto.
Except for the modifications to certain of the exhibits to the Credit Agreement
as set forth on Annex A hereto, all other schedules and exhibits to the Credit
Agreement, in the forms thereof immediately prior to the date hereof, will
continue to be schedules and exhibits to the Credit Agreement mutatis mutandis.

 

2.                   Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received (i) counterparts of this Amendment duly executed by each
Borrower, each of the Lenders and the Administrative Agent, and (ii) payment
and/or reimbursement of all fees and other amounts due and payable on or prior
to the Effective Date, including, to the extent invoiced reasonably in advance
of the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers under the Loan Documents.

 

3.                   Representations and Warranties of each Borrower. Each
Borrower hereby represents and warrants to the Lenders and the Administrative
Agent as follows:

 







 

(a) This Amendment has been duly executed and delivered by each Borrower and
this Amendment and the Credit Agreement as amended hereby constitute a legal,
valid and binding obligation of each such Borrower enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding inequity or at law.

 

(b) As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Default shall have occurred and be continuing and (ii)
the representations and warranties of each Borrower contained in Article III of
the Credit Agreement (other than those set forth in Section 3.05(b) and Section
3.06(a)(ii) of the Credit Agreement), as amended hereby, are true and correct in
all material respects as of the date hereof, except to the extent any such
representation and warranty expressly relates to an earlier date in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date (except to the extent such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case, in all respects).

 

4.                   Reference to and Effect on the Credit Agreement.

 

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

 

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d) This Amendment is a Loan Document under (and as defined in) the Credit
Agreement as amended hereby.

 

5.                   Governing Law. This Amendment shall be construed in
accordance with and governed by the internal laws of the State of New York.

 

6.                   Headings. Section headings in this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

7.                   Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

[Signature Pages Follow]

 



2



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 



    CUMMINS INC.           By: /s/ Donald G. Jackson     Name: Donald G. Jackson
    Title: Vice President – Treasurer

 





Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 



 



    CMI GLOBAL EQUITY HOLDINGS C.V.           By: CUMMINS INTERNATIONAL FINANCE
LLC,     its General Partner           By: /s/ Donald G. Jackson     Name:
Donald G. Jackson     Title: Manager           CMI GLOBAL EQUITY HOLDINGS C.V.  
        By: CMI INTERNATIONAL FINANCE PARTNER 2 LLC           By: Donald G.
Jackson     Name: Donald G. Jackson     Title: Manager

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    CUMMINS EMEA HOLDINGS LIMITED           By: /s/ Paul Fertleman     Name:
Paul Fertleman     Title: Director and Company Secretary

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    CMI GLOBAL EQUITY HOLDINGS B.V.           By: /s/ Justin Verbond     Name:
Justin Verbond     Title: Managing Director A           By: /s/ Joseph Rigler  
  Name: Joseph Rigler     Title: Managing Director B

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    JPMORGAN CHASE BANK, N.A.,     as Administrative Agent, an Issuing Bank, a
Swingline
Lender and a Lender           By: /s/ Robert P. Kellas      

Name: Robert P. Kellas 

      Title: Executive Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    BANK OF AMERICA, N.A.,     As an Issuing Bank, a Swingline Lender and a
Lender           By: /s/ Stephen J. D’Elia       Name: Stephen J. D’Elia      
Title: Vice President

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    ING BANK N.V., DUBLIN BRANCH,     as an Issuing Bank, a Swingline Lender and
a Lender           By: /s/ Sean Hassett     Name: Sean Hassett     Title:
Director                 By: /s/ Stephen Farrelly     Name: Stephen Farrelly    
Title: Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    CITIBANK, n.A.,    

as an Issuing Bank, a Swingline Lender and a Lender 

          By: /s/ Susan M. Olsen     Name: Susan M. Olsen     Title: Vice
President

 

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    HSBC BANK USA, NATIONAL ASSOCIATION,     as an Issuing Bank, a Swingline
Lender and a Lender           By: /s/ Matthew McLaurin     Name: Matthew
McLaurin     Title: Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,     as a Lender           By: /s/ Jill Wong     Name: Jill Wong
    Title: Director           By: /s/ Gordon Yip     Name: Gordon Yip     Title:
Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    GOLDMAN SACHS BANK USA,     as a Lender                 By: /s/ Ryan Durkin
    Name: Ryan Durkin     Title: Authorized Signatory

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    mizuho bank, ltd.,     as a Lender           By: /s/ Donna DeMagistris    
Name: Donna DeMagistris     Title: Authorized Signatory

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    MUFG BANK, LTD.,     as a Lender           By: Oscar Cortez     Name: Oscar
Cortez     Title: Director



 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    STANDARD CHARTERED BANK,     as a Lender                 By: /s/ Daniel
Mattern     Name: Daniel Mattern     Title: Associate Director     Standard
Chartered Bank







 

Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    U.S. BANK NATIONAL ASSOCIATION,     as a Lender           By: /s/ Jerrod
Clements     Name: Jerrod Clements     Title: Vice President

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender           By: /s/
Emma Clifford     Name: Emma Clifford     Title: Director and Portfolio Manager

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,     as a Lender          
By: /s/ Cynthia Dioquino     Name: Cynthia Dioquino     Title: Associate
Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    BANK OF CHINA, NEW YORK BRANCH,     as a Lender           By: /s/ Raymond
Qiao     Name: Raymond Qiao     Title: Executive Vice President

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    PNC BANK, NATIONAL ASSOCIATION,     as a Lender           By: /s/ Jill
Manchir     Name: Jill Manchir     Title: Vice President

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    SANTANDER BANK, N.A.,     as a Lender           By: /s/ Andres Barbosa    
Name: Andres Barbosa     Title: Executive Director           By: /s/ Daniel
Kostman     Name: Daniel Kostman     Title: Executive Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    THE BANK OF NOVA SCOTIA,     as a Lender           By: /s/ Michael Grad    
Name: Michael Grad     Title: Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    THE NORTHERN TRUST COMPANY,     as a Lender           By: /s/ Lisa
DeCristofaro     Name: Lisa DeCristofaro     Title: SVP

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 

 



    UNICREDIT BANK AG, NEW YORK BRANCH,     as a Lender           By: /s/
Douglas Riahi     Name: Douglas Riahi     Title: Managing Director           By:
/s/ Craig Pinsly     Name: Craig Pinsly     Title: Director

 



Signature Page to Amendment No. 1

Credit Agreement dated as of August 22, 2018

Cummins Inc. et al

 

 



 

 

 

Annex A

 



$2,000,000,000


 

CREDIT AGREEMENT


 

dated as of


 

August 22, 2018


 

among


 

CUMMINS INC.,


 

The SUBSIDIARY BORROWERS Referred to Herein,


 

The LENDERS Party Hereto,


 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender,


 

BANK OF AMERICA, N.A., and

ING BANK N.V., DUBLIN BRANCH,

as Syndication Agents, Issuing Banks and Swingline Lenders,

 



and

 

CITIBANK, N.A., and

HSBC Bank USA, NATIONAL ASSOCIATION,
as Documentation Agents, Issuing Banks and Swingline Lenders

 






 

 

JPMORGAN CHASE BANK, N.A.,
BofA SECURITIES, INC.,
ING BANK N.V., DUBLIN BRANCH,
CITIBANK, N.A., and
HSBC SECURITIES (USA) INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 





 

 

 

TABLE OF CONTENTS



 



 



 



    Page         ARTICLE 1     DEFINITIONS         Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 25 Section 1.03. Terms
Generally 26 Section 1.04. Accounting Terms; GAAP 26 Section 1.05. Interest
Rates; LIBOR Notification 27 Section 1.06. Certain Calculations 27 Section 1.07.
Divisions 27         ARTICLE 2     THE CREDITS         Section 2.01. Commitments
27 Section 2.02. Loans and Borrowings 28 Section 2.03. Requests for Revolving
Borrowings 29 Section 2.04. Swingline Loans 29 Section 2.05.

Letters of Credit

31 Section 2.06. Funding of Borrowings 36 Section 2.07. Interest Elections 37
Section 2.08. Termination and Reduction of Commitments 39 Section 2.09.
Repayment of Loans; Evidence of Debt 40 Section 2.10. Prepayment of Loans 41
Section 2.11. Fees 41 Section 2.12. Interest 42 Section 2.13. Alternate Rate of
Interest 43 Section 2.14. Increased Costs 45 Section 2.15. Break Funding
Payments 46 Section 2.16. Taxes 47 Section 2.17. Foreign Subsidiary Costs 50
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 50
Section 2.19. Mitigation Obligations; Replacement of Lenders 52 Section 2.20.
Currency Equivalents 53 Section 2.21. Margin Determinations 54 Section 2.22.
Illegality 56 Section 2.23. Defaulting Lenders 57 Section 2.24.

Extension of Maturity Date

58 Section 2.25. Expansion Option 60

 



i

 

 

  ARTICLE 3     REPRESENTATIONS AND WARRANTIES         Section 3.01.
Organization; Powers 61 Section 3.02. Authorization 61 Section 3.03.
Enforceability 61 Section 3.04. Governmental Approvals 62 Section 3.05.
Financial Statements 62 Section 3.06. Litigation; Compliance with Laws 62
Section 3.07. Federal Reserve Regulations 62 Section 3.08. No Regulatory
Restrictions on Borrowing 63 Section 3.09. [Reserved] 63 Section 3.10.
[Reserved] 63 Section 3.11. [Reserved] 63 Section 3.12. Beneficial Ownership
Certification 63 Section 3.13. Anti-Corruption Laws and Sanctions 63        
ARTICLE 4     CONDITIONS         Section 4.01. Effective Date 63 Section 4.02.
Each Credit Event 65 Section 4.03. First Borrowing by Each Eligible Subsidiary
65         ARTICLE 5     AFFIRMATIVE COVENANTS         Section 5.01. Existence;
Businesses and Properties 66 Section 5.02. Insurance 66 Section 5.03. Taxes 67
Section 5.04. Financial Statements, Reports, Etc. 67 Section 5.05. Litigation
and Other Notices 69 Section 5.06. Maintaining Records; Access to Properties and
Inspections 69 Section 5.07. Use of Proceeds and Letters of Credit 70 Section
5.08. Compliance with Laws 70         ARTICLE 6     NEGATIVE COVENANTS        
Section 6.01. Negative Pledge 71 Section 6.02. Mergers, Consolidations, and
Sales of Assets 72 Section 6.03. Priority Indebtedness 73         ARTICLE 7    
FINANCIAL COVENANT         Section 7.01. Net Debt to Total Capital 73

 



ii

 

 

  ARTICLE 8     EVENTS OF DEFAULT           ARTICLE 9     THE AGENTS        
Section 9.01. Appointment and Authorization of Administrative Agent 76 Section
9.02. Rights and Powers of Administrative Agent as a Lender 76 Section 9.03.
Limited Duties and Responsibilities of Administrative Agent 76 Section 9.04.
Authority of Administrative Agent to Rely on Certain Writings, Statements and
Advice 77 Section 9.05. Sub-Agents and Related Parties 77 Section 9.06.
Resignation; Successor Administrative Agent 77 Section 9.07. Credit Decisions by
Lenders 78 Section 9.08. Administrative Agent’s Fee 78 Section 9.09. Other
Agents 78 Section 9.10. Certain ERISA Matters 78 Section 9.11. Posting of
Communications 80         ARTICLE 10     REPRESENTATIONS AND WARRANTIES OF
ELIGIBLE SUBSIDIARIES         Section 10.01. Organization; Powers 81 Section
10.02. Authorization 81 Section 10.03. Enforceability 82 Section 10.04. Taxes 82
        ARTICLE 11     GUARANTY         Section 11.01. The Guaranty 82 Section
11.02. Guaranty Unconditional 82 Section 11.03. Discharge Only Upon Payment in
Full; Reinstatement in Certain Circumstances 83 Section 11.04. Waiver by the
Company 83 Section 11.05. Subrogation 83 Section 11.06. Stay of Acceleration 84
Section 11.07. Continuing Guaranty 84         ARTICLE 12     MISCELLANEOUS      
  Section 12.01. Notices 84 Section 12.02. Waivers; Amendments 86 Section 12.03.
Expenses; Indemnity; Damage Waiver 88 Section 12.04. Successors and Assigns 89
Section 12.05. Survival 96 Section 12.06. Counterparts; Integration;
Effectiveness 96

 



iii

 

 

Section 12.07. Severability 97 Section 12.08. Right of Set-off 97 Section 12.09.
Governing Law; Jurisdiction; Consent to Service of Process 97 Section 12.10.
WAIVER OF JURY TRIAL 98 Section 12.11. Judgment Currency 98 Section 12.12.
Headings 99 Section 12.13. Confidentiality 99 Section 12.14. USA Patriot Act and
Beneficial Ownership Regulation Notification 99 Section 12.15. No Fiduciary Duty
100 Section 12.16. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions 101 Section 12.17. Acknowledgement Regarding Any Supported QFCs 101

 



iv

 

 





SCHEDULES           Schedule 2.01A — Commitments Schedule 2.01B — Swingline
Commitments Schedule 2.05 —

Existing Letters of Credit

      EXHIBITS           Exhibit A — Form of Assignment and Assumption Exhibit
B-1 — Form of Opinion of Company’s External Counsel Exhibit B-2 — Form of
Opinion of Company’s Internal Counsel Exhibit B-3A — Form of Opinion of Original
Subsidiary Borrower’s Counsel (United Kingdom) Exhibit B-3B — Form of Opinion of
Original Subsidiary Borrowers’ Counsel (Netherlands) Exhibit C — Form of Opinion
of Eligible Subsidiary’s Counsel Exhibit D — Form of Election to Participate
Exhibit E — Form of Election to Terminate Exhibit F — Form of Compliance
Certificate Exhibit G — Form of Increasing Lender Supplement Exhibit H — Form of
New Lender Supplement Exhibit I — Form of Borrowing Request



 



v

 

 



 

CREDIT AGREEMENT dated as of August 22, 2018 among CUMMINS INC., the SUBSIDIARY
BORROWERS referred to herein, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Issuing Bank and Swingline Lender and BANK OF
AMERICA, N.A., ING BANK N.V., DUBLIN BRANCH, CITIBANK, N.A. and HSBC BANK USA,
NATIONAL ASSOCIATION, as Issuing Banks and Swingline Lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”).

 

The parties hereto agree as follows:

 

Article 1
Definitions

 

Section 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Margin” has the meaning assigned to such term in Section 2.21.

 

“Acquisition Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the Company, any of its Subsidiaries
or the person(s) or assets to be acquired); provided that (a) the release of the
proceeds thereof to the Company and its Subsidiaries is contingent upon the
consummation of such Material Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such acquisition is terminated prior to the consummation of such Material
Acquisition or if such Material Acquisition is otherwise not consummated by the
date specified in the definitive documentation relating to such Indebtedness,
such proceeds shall be promptly applied to satisfy and discharge all obligations
of the Company and its Subsidiaries in respect of such Indebtedness) or (b) such
Indebtedness contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits or requires such Indebtedness to be
redeemed or prepaid if such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Indebtedness (and if
the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such Material Acquisition is
terminated in accordance with its terms prior to the consummation of such
Material Acquisition or such Material Acquisition is otherwise not consummated
by the date specified in the definitive documentation relating to such
Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of such
termination or such specified date, as the case may be).

 

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.25.

 



1

 

 

“Additional Letter of Credit” means a letter of credit issued hereunder by an
Issuing Bank on or after the Effective Date.

 

“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Euro-Currency Borrowing denominated in
an Alternative Currency for any Interest Period, an interest rate per annum
equal to the LIBO Rate for such Interest Period.

 

“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, each Syndication Agent and each
Documentation Agent.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, on the
immediately preceding Euro-Dollar Business Day) plus 1%, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

 

“Alternative Currency” means Euro or Pound Sterling.

 

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to Section
2.04). Any Loan made in the currency of a Participating Member State before the
date on which such Participating Member State adopts the Euro as its currency
(the “Entry Date”) and still outstanding on the Entry Date shall be prepaid on
the last day of the Interest Period applicable thereto on the Entry Date.

 



2

 

 

“Amendment No. 1 Effective Date” means August 21, 2019.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.

 

“Applicable Parties” has the meaning assigned to such term in Section 9.11(c).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
9.11(a).

 

“Approved Fund” has the meaning assigned to such term in Section 12.04.

 

“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.

 

“Arranger” means each of JPMorgan Chase Bank, N.A., BofA Securities, Inc., ING
Bank N.V., Dublin Branch, Citibank, N.A., and HSBC Securities (USA) Inc., each
in its capacity as a joint bookrunner and joint lead arranger under this
Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

 



3

 

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in whole.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bail-In Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that, for avoidance of doubt, a Bankruptcy
Event shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof or (ii) in the case of a solvent person,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 



4

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BofA” means Bank of America, N.A., a national banking association.

 

“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect or
(b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or Section 2.04, as applicable, and in
substantially the form set forth as Exhibit I hereto or such other form as the
Administrative Agent and the Company may approve from time to time.

 

“Calendar Quarter” means a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on December 14, 2018
(without giving effect to the phase-in of the effectiveness of any amendments to
GAAP that have been adopted as of such date), and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP as in
effect on December 14, 2018 (without giving effect to the phase-in of the
effectiveness of any amendments to GAAP that have been adopted as of such date).

 

“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).

 



5

 

 

“Change in Law” means the occurrence, after the Amendment No. 1 Effective Date
(or, with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CLO” has the meaning assigned to such term in Section 12.04.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Combination” has the meaning assigned to such term in Section 2.08(c).

 

“Combined Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate Dollar Amount of such Lender’s Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 12.04(b)(ii)(C) or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $2,000,000,000.

 

“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.11(c), including through an
Approved Electronic Platform.

 

“Company” means Cummins Inc., an Indiana corporation.

 

“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.

 



6

 

 

“Consolidated Net Debt” means Total Debt, minus (i) domestic cash and cash
equivalents that are unrestricted and unencumbered (except for the Liens
contemplated in clause (x) below) and (ii) foreign cash and cash equivalents
that are unrestricted, unencumbered (except for the Liens contemplated in clause
(x) below) and freely transferable to the United States (it being understood and
agreed that the transfer of cash and cash equivalents being subject to (a) any
procedures or limitations which are solely within the control of the Company or
applicable Subsidiary, (b) any approval, filing, consent or the like of any
third party or Governmental Authority (1) that is merely of a routine or
administrative nature, (2) that is routinely and ordinarily provided or accepted
by such third party or Governmental Authority in the ordinary course and (3) the
most recent of which, at the time of determination, has not been denied or
rejected by such third party or Governmental Authority and/or (c) the imposition
of any nominal governmental stamp, documentary or similar nominal tax, charge or
similar levy, in each case, shall not cause such cash and cash equivalents not
to be “unrestricted, unencumbered and freely transferable” within the meaning of
the foregoing), in each case, to the extent such cash and cash equivalents (x)
are not subject to a Lien in favor of any creditor (other than any Lien of the
type contemplated by Sections 6.01(a) and 6.01(r)) and (y) exceed, in the
aggregate after giving effect to clause (i), $250,000,000.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Total Capital” means, with respect to the Company on any date, the
sum of (x) Consolidated Net Debt plus (y) consolidated shareholders’ equity of
the Company and its Subsidiaries (including, for the avoidance of doubt,
noncontrolling interests), Consolidated in accordance with GAAP (excluding for
this purpose the impact of accumulated other comprehensive income or loss), in
each case determined as of such date.

 

“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement, (ii)
nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 



7

 

 

“Covered Party” has the meaning assigned to it in Section 12.17.

 

“Credit Party” means the Company and each other Borrower.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent and the Company in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with all or any portion of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s reasonable determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Administrative Agent or the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit or
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or the Company’s receipt of such certification in form and substance
satisfactory to it, or (d) has become (or has a Parent that has become) the
subject of a Bankruptcy Event and/or a Bail-In Action.

 

“Disqualified Institution” has the meaning assigned to such term in Section
12.04.

 

“Documentation Agents” means each of Citibank, N.A. and HSBC Bank USA, National
Association in its capacity as documentation agent in respect of this Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange for the purchase
of Dollars with such Alternative Currency last provided (either by publication
or otherwise provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with such Alternative Currency,
as provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as reasonably determined by the Administrative Agent, in
consultation with the Company, using any reasonable method of determination it
deems reasonably appropriate) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as reasonably determined by
the Administrative Agent, in consultation with the Company, using any reasonable
method of determination it deems reasonably appropriate.

 



8

 

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“DQ List” has the meaning assigned to such term in Section 12.04(g)(iv).

 

“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 12.02).

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.

 



9

 

 

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent. Each such Election to
Participate and Election to Terminate shall be duly executed on behalf of such
Wholly-Owned Consolidated Subsidiary and the Company in such number of copies as
the Administrative Agent may request. If at any time a Subsidiary theretofore
designated as an Eligible Subsidiary no longer qualifies as a Wholly-Owned
Consolidated Subsidiary, the Company shall cause to be delivered to the
Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary. The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof. The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any Election to Participate or Election
to Terminate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 



10

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (d) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Company or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” within the meaning of Title IV of ERISA or in
“endangered” or in “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA; (g) a determination that any Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (h) the conditions contained in Section
303(k)(1)(A) of ERISA for imposition of a lien shall have been met with respect
to any Plan; (i) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; or
(j) a Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States.

 

“Euro-Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (except pursuant to
clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that (a)
when used in connection with an Alternative Currency Loan or LC Exposure
denominated in an Alternative Currency, the term “Euro-Currency Business Day”
shall exclude any day on which banks are not open for dealings in deposits in
the applicable currency in the London interbank market and (b) when used in
connection with any Loan or LC Exposure denominated in Euro, the term
“Euro-Currency Business Day” shall exclude any day on which the TARGET2 payment
system is not open for the settlement of payment in Euro.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.

 

“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.

 

“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.

 



11

 

 

“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (except
pursuant to clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the applicable Issuing Bank gives notice to the beneficiary
thereof stating that such Letter of Credit will not be extended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America, or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
2.19(b)), any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new Applicable Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding tax
pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e), (f) and (g), and (d) Taxes resulting
from FATCA.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 13, 2015, as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, among the Company,
as borrower, the subsidiary borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A. as administrative agent.

 

“Existing Letters of Credit” means the letters of credit issued by an Issuing
Bank before the Effective Date and listed in Schedule 2.05.

 

“Exiting Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent an Exiting Lender Signature
Page (if any).

 

“Exiting Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Exiting Lender executing the same shall cease to
be a party to the Existing Credit Agreement on the Effective Date (if any).

 

“Extension Agreement” has the meaning assigned to such term in Section 2.24(a).

 



12

 

 

“Extension Date” has the meaning assigned to such term in Section 2.24(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 1
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Euro-Dollar Business Day
by the NYFRB as the effective federal funds rate; provided that if the Federal
Funds Effective Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any applicable supranational bodies (such as
the European Union or the European Central Bank).

 



13

 

 

“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.05.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.25.

 

“Increasing Lender Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.25.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.25.

 



14

 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (e)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (i) net obligations under Swap Agreements.
The Indebtedness of any Person shall also include the Indebtedness of any
partnership in which such Person is a general partner, except to the extent that
recourse against such general partner (as a general partner) has been
contractually waived or limited. Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business, (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business, (vi) any
Indebtedness that has been discharged and/or defeased, provided that funds in an
amount equal to all such Indebtedness (including interest and any other amounts
required to be paid to the holders thereof in order to give effect to such
discharge and/or defeasance) have been irrevocably deposited with a trustee for
the benefit of the relevant holders of such Indebtedness or (vii) interest,
fees, make-whole amounts, premiums, charges or expenses, if any, relating to the
principal amount of Indebtedness. If any Indebtedness is limited to recourse
against a particular asset or assets of a Person, the amount of the
corresponding Indebtedness shall be equal to the lesser of the amount of such
Indebtedness and the fair market value of such asset or assets, as determined by
the Company in good faith, at the date for determination of the amount of such
Indebtedness. For all purposes of this Agreement, the amount of Indebtedness of
the Company and its Subsidiaries shall be calculated without duplication of
guaranty obligations of the Company or any Subsidiary in respect thereof.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 



15

 

 

“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Currency Business Day; and (b) any Interest Period (other than a weekly
period) pertaining to a Euro-Currency Borrowing that commences on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Euro-Currency Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter,
other than for purposes of Section 4.02, shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent demonstrable error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMCB, BofA, ING Bank N.V., Dublin Branch, Citibank, N.A.,
HSBC Bank USA, National Association and any other Lender that agrees to act as
an Issuing Bank, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (excluding Sections 2.05(j) and 12.04(b)(i)(B)).
Each reference herein to the “Issuing Bank” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Bank with respect thereto.

 

“Issuing Bank Sublimit” means (i) for each of JPMCB, BofA, ING Bank N.V., Dublin
Branch, Citibank, N.A. and HSBC Bank USA, National Association, each separately
in its capacity as Issuing Bank (including any of its relevant Affiliates),
$20,000,000 or such higher amount as the applicable Issuing Bank may agree in
writing and (ii) for any other Lender that becomes an Issuing Bank after the
date hereof, such amount as may be separately agreed in writing between the
Borrower and such Issuing Bank.

 



16

 

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Amount of
the undrawn amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

“LC Termination Date” means, at any time, the date that is the fifth
Euro-Currency

Business Day prior to the latest Maturity Date then in effect as to any Letter
of Credit issued in an Alternative Currency and, at any time, the date that is
the fifth Domestic Business Day prior to the latest Maturity Date then in effect
as to any Letter of Credit issued in Dollars.

 

“Lender Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lenders.

 

“Letter of Credit” means any Existing Letter of Credit or Additional Letter of
Credit.

 

“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.05(c).

 

“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to the commencement of such Interest Period
(or, in the case of a Swingline Borrowing, on the date of commencement of such
Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period;
provided that if the LIBO Screen Rate shall not be available for such Interest
Period for such currency at such time (an “Impacted Interest Period”) but rates
are then available on the Screen for other periods for such currency, then the
LIBO Rate shall be the Interpolated Rate; provided, that if any LIBO Rate
determined in accordance with the foregoing shall be less than zero, the LIBO
Rate shall be deemed to be zero for all purposes of this Agreement.

 



17

 

 

“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the applicable currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or Screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.

 

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.25.

 

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.25.

 

“Loan Documents” means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Acquisition” means any acquisition if the aggregate consideration paid
or to be paid (including liabilities to be assumed as part of the purchase
consideration) by the Company or a Subsidiary in respect of such acquisition is
equal to or greater than $350,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or conditions
with respect to the Company and its Subsidiaries disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Company with the Securities and Exchange
Commission prior to the Amendment No. 1 Effective Date shall not constitute a
“Material Adverse Effect” to the extent so disclosed.

 

“Maturity Date” means August 22, 2023 or, as to any Lender for which the
Maturity Date is extended pursuant to Section 2.24, the date to which the
Maturity Date is so extended or, if any such day is not a Euro-Currency Business
Day, the next preceding Euro-Currency Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



18

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate contributes or with respect
to which the Company or any ERISA Affiliate has any liability.

 

“Net Debt to Total Capital Ratio” has the meaning assigned to such term in
Section 7.01.

 

“New Lender” has the meaning assigned to such term in Section 2.25.

 

“New Lender Supplement” means a supplement to this Agreement substantially in
the form of Exhibit H attached hereto.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Euro-Currency Business Day, for the
immediately preceding Euro-Currency Business Day); provided that if none of such
rates are published for any day that is a Euro-Currency Business Day, the term
“NYFRB Rate” means the rate quoted for such day for a federal funds transaction
quoted at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker unaffiliated with the
Administrative Agent of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Original Subsidiary Borrower” means each of CMI Global Equity Holdings C.V., a
limited partnership organized under the laws of the Netherlands, Cummins EMEA
Holdings Limited, a company incorporated under the laws of England and Wales in
the United Kingdom and CMI Global Equity Holdings B.V., a company incorporated
under the laws of the Netherlands. The Company may, by delivery to the
Administrative Agent of an Election to Terminate, terminate the status of any of
the above-listed Subsidiaries as an Original Subsidiary Borrower. The delivery
of an Election to Terminate shall not affect any obligation of an Original
Subsidiary Borrower theretofore incurred or the Company’s guarantee thereof. The
Administrative Agent shall promptly give notice to the Lenders of the receipt of
any such Election to Terminate.

 

“Other Taxes” means any and all present or future stamp, documentary, or filing
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of or registration of, or otherwise with respect to, any Loan
Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Euro-Dollar Business Day by the NYFRB as an
overnight bank funding rate.

 



19

 

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning assigned to such term in Section
12.04(c).

 

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pound Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined reasonably and in good faith by the Administrative
Agent) or any similar release by the Board (as determined reasonably and in good
faith by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in (a)
through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the Company; provided that such Subsidiary shall also
have guaranteed the obligations hereunder on or prior to the date on which such
Guarantee is given).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



20

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 12.17.

 

“Register” has the meaning set forth in Section 12.04(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Required Lenders” means, subject to Section 2.23, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article 8 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Article 8, the Unfunded Commitment of each Lender shall be deemed to be zero;
and (b) for all purposes after the Loans become due and payable pursuant to
Article 8 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposure; provided that, in the case of clauses (a) and (b) above, (x) the
Revolving Credit Exposure of any Lender that is a Swingline Lender shall be
deemed to exclude any amount of its Swingline Exposure in excess of its
Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under Section 2.23 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unused Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, any Lender that is the Company or an
Affiliate of the Borrower shall be disregarded.

 

“Retired Commitments” has the meaning assigned to such term in Section 2.08(c).

 

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its LC Exposure and Swingline Exposure at such time.

 



21

 

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Canada, (b) any Person organized or
resident in a Sanctioned Country in violation of Sanctions and (c) any Person
50% or greater owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark Administration and (b) with respect to Alternative Currency Loans,
the Reuters screen selected by the Administrative Agent that displays rates for
interbank deposits in the appropriate Alternative Currency or, in the case of
either (a) or (b), any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time in its reasonable discretion (and
consistent with any such determination by the Administrative Agent generally
under substantially similar credit facilities for which it acts as
administrative agent) for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.

 

“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:

 

(i)         the Company’s and the other Subsidiaries’ outstanding investments in
and advances to such Subsidiary exceed 10% of the Consolidated total assets of
the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);

 

(ii)        the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);

 



22

 

 

(iii)       the net sales of such Subsidiary (after intercompany eliminations)
exceed 10% of the Consolidated net sales of the Company for the most recently
completed fiscal year of the Company for which financial statements have been
delivered pursuant to Section 5.04(a); or

 

(iv)       any Subsidiary with or into which a Significant Subsidiary is merged
or which has acquired all or substantially all the assets of a Significant
Subsidiary in either case pursuant to a transaction permitted by Section 6.02;
provided, however, that such Subsidiary shall cease to be a Significant
Subsidiary at the time of delivery pursuant to Section 5.04(a) of financial
statements covering the fiscal year in which such transaction occurred unless
one of the conditions set forth in clauses (i), (ii) or (iii) above is satisfied
with respect to such Subsidiary.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.

 

“Supported QFC” has the meaning assigned to it in Section 12.17.

 

“Surviving Commitment” has the meaning assigned to such term in Section 2.08(c).

 

“Surviving Lender” has the meaning assigned to such term in Section 2.08(c).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 



23

 

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof, as such amount may be increased
from time to time upon request of the Borrower with the written consent of such
Lender, (ii) if such Lender has been designated as a Swingline Lender pursuant
to Section 2.04(d), the amount set forth in the written agreement among such
Lender, the Company and the Administrative Agent setting forth such designation
or (iii) if such Lender has entered into an Assignment and Assumption, the
amount set forth for such Lender as its Swingline commitment in the Register
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum, without duplication, of (a) its Applicable
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of any Lender that is a Swingline Lender,
Swingline Loans made by it that are outstanding at such time to the extent that
the other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.23 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender outstanding at such time, less the
amount of participations funded by the other Lenders in such Swingline Loans.

 

“Swingline Lender” means (a) each of BofA, Citibank, N.A. or any of its
affiliates, HSBC Bank USA, National Association, ING Bank N.V., Dublin Branch
and JPMCB in its capacity as lender of Swingline Loans hereunder and (b) any
other Lender that is designated as a Swingline Lender in accordance with Section
2.04(d).

 

“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of BofA and ING Bank N.V., Dublin Branch in its
capacity as syndication agent in respect of this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Total Debt” means, with respect to the Company on any date, all indebtedness
for borrowed money of the Company and its Subsidiaries, Consolidated in
accordance with GAAP, excluding, for the avoidance of doubt, intercompany
indebtedness.

 



24

 

 

“Total Revolving Credit Exposure” means, at any time, the outstanding principal
amount of the Revolving Loans and Swingline Loans at such time.

 

“Trade Date” has the meaning assigned to such term in Section 12.04(g)(i).

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
12.17.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”).

 



25

 

 

Section 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall” and
the word “permit” shall be construed to have the same meaning and effect as the
word “suffer”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein), (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.04.      Accounting Terms; GAAP. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time; provided that, if the Company notifies the Administrative
Agent that the Company wishes to amend any provision hereof to eliminate the
effect of any change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend any provision hereof for such purpose), then such provision shall be
applied on the basis of GAAP in effect immediately before the relevant change
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Company and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein (including computations in respect of
compliance with Section 7.01) shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to any change to, or modification of, GAAP (including any future phase-in
of changes to GAAP that have been approved as of December 14, 2018) which would
require the capitalization of leases characterized as “operating leases” as of
December 14, 2018 (it being understood and agreed, for the avoidance of doubt,
financial statements delivered pursuant to Sections 5.04(a) and 5.04(b) shall be
prepared without giving effect to this sentence).

 



26

 

 

Section 1.05.      Interest Rates; LIBOR Notification. The interest rate on
Euro-Currency Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Euro-Currency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.13(b) of this
Agreement, such Section 2.13(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.13, in advance of any change to the reference rate upon
which the interest rate on Euro-Currency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
availability of the London interbank offered rate or other rates in the
definition of “LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.13(b),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability (other than, for the
avoidance of doubt, with respect to its obligation to apply the definition of
such rate in accordance with its terms and comply with its obligations in
Article 2 (including Section 2.13) of this Agreement).

 

Section 1.06.      Certain Calculations. No Default or Event of Default shall
arise as a result of any limitation or threshold set forth in Dollars in
‎Articles 6 and 8 under this Agreement being exceeded solely as a result of
changes in currency exchange rates from those rates applicable on the last day
of the fiscal quarter of the Company immediately preceding the fiscal quarter of
the Company in which the applicable transaction or occurrence requiring a
determination occurs.

 

Section 1.07.      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

 

Article 2
The Credits

 

Section 2.01.      Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars or in
an Alternative Currency as the applicable Borrower elects pursuant to Section
2.03 to such Borrower from time to time during the Availability Period; provided
that, immediately after each such Loan is made, the amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, any
Borrower may borrow, prepay and reborrow Revolving Loans.

 



27

 

 

Section 2.02.      Loans and Borrowings. (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Each Lender may, at its option, make any Loan available
to any foreign Subsidiary Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such foreign Subsidiary Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(b)        Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Euro-Currency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Euro-Currency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)         At the time that any Revolving Borrowing is made, such Borrowing
shall be (i) in the case of a Dollar-Denominated Revolving Borrowing, in an
aggregate Dollar Amount that is not less than $10,000,000 and an integral
multiple of $1,000,000 and (ii) in the case of a Borrowing denominated in an
Alternative Currency, in an aggregate amount in such Alternative Currency that
is not less than 10,000,000 units of such Alternative Currency and an integral
multiple of 1,000,000 units of such Alternative Currency; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in a Dollar Amount that is an integral multiple of
$100,000 and not less than $500,000, or, in the case of a Swingline Loan
denominated in an Alternative Currency, in an amount in such Alternative
Currency that is an integral multiple of 100,000 units of such Alternative
Currency and not less than 500,000 units of such Alternative Currency.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Euro-Currency Borrowings outstanding.

 

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 



28

 

 

Section 2.03.      Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Euro-Dollar Borrowing, by irrevocable written notice (via a
written Borrowing Request) not later than 11:00 a.m., New York City time, three
Euro-Dollar Business Days before the date of the proposed Borrowing, (b) in the
case of an Alternative Currency Borrowing, by irrevocable written notice (via a
written Borrowing Request) not later than 11:00 a.m., New York City time, four
Euro-Currency Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, by irrevocable written notice (via a written
Borrowing Request) not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the currency and the aggregate amount (in such currency) of the
requested Borrowing;

 

(ii)            the date of such Borrowing, which shall be a Domestic Business
Day in the case of an ABR Revolving Borrowing and a Euro-Currency Business Day
in the case of a Euro-Currency Borrowing;

 

(iii)            in the case of a Revolving Borrowing in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Euro-Dollar Borrowing;

 

(iv)            in the case of a Euro-Currency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)            the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration. If no Interest Period
is specified with respect to any requested Euro-Currency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.      Swingline Loans. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans to
any Borrower in an Alternative Currency or in Dollars, as the Borrower elects,
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by any Swingline Lender
exceeding a Dollar Amount equal to such Swingline Lender’s Swingline Commitment
or such higher amount as the applicable Swingline Lender may agree in writing,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment,
(iii) the aggregate principal amount of the outstanding Swingline Loans
exceeding $300,000,000 or (iv) the Total Revolving Credit Exposure of all
Lenders exceeding the total Commitments; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 



29

 

 

(b)        To request a Swingline Loan, the Borrower shall notify the applicable
Swingline Lender (with a copy to the Administrative Agent) of such request by
irrevocable written notice (via a written Borrowing Request), (i) in the case of
an Alternative Currency Borrowing, at its applicable office (as set forth in
Section 12.01) no later than 10:00 a.m. London time on the date of the proposed
Swingline Loan (provided that the Borrower shall confirm such request by
facsimile (or electronic communication, if arrangements for doing so have been
approved by the applicable Swingline Lender) no later than 10:00 a.m. London
time on the date of the proposed Swingline Loan), and (ii) in the case of a
Euro-Dollar Borrowing or an ABR Borrowing, not later than 1:00 p.m., New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Domestic
Business Day in the case of Dollar-Denominated Loans or a Euro-Currency Business
Day in the case of an Alternative Currency Loan), currency and amount of the
requested Swingline Loan and the location and number of the Borrower’s account
to which the funds are to be disbursed. Each Swingline Lender shall make each
Swingline Loan to be made by it available to the Borrower by means of a credit
to the account designated by the Borrower for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
(i) 4:00 p.m. London time, in the case of Alternative Currency Loans and (ii)
4:00 p.m., New York City time, in the case of Dollar-Denominated Loans, on the
requested date of such Swingline Loan.

 

(c)         Any Swingline Lender may by written notice given to the
Administrative Agent not later than (i) 10:00 a.m., London time, on any
Euro-Currency Business Day, in the case of Alternative Currency Loans or (ii)
10:00 a.m., New York City time, on any Domestic Business Day, in the case of
Dollar-Denominated Loans, require the Lenders to acquire participations on such
Euro-Currency Business Day or Domestic Business Day (as applicable) in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline Lender.
Any amounts received by such Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 



30

 

 

(d)        The Company may, at any time and from time to time with the consent
of the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and the relevant Lender, designate one or more
additional Lenders to act as a Swingline Lender under the terms of this
Agreement. Any Lender designated as a Swingline Lender pursuant to this Section
2.04(d) who agrees in writing to such designation shall be deemed to be a
“Swingline Lender” (in addition to being a Lender) in respect of Swingline Loans
made or to be made by such Lender.

 

(e)        Any Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent (such agreement not to be
unreasonably withheld, conditioned or delayed), and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the relevant Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.12(c). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

 

(f)          Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.

 

Section 2.05.      Letters of Credit. (a) Existing Letters of Credit. On the
Effective Date, without further action by any party hereto, each applicable
Issuing Bank shall be deemed to have granted to each Lender, and each Lender
shall be deemed to have acquired from such Issuing Bank, a participation in each
Existing Letter of Credit equal to such Lender’s Applicable Percentage of (i)
the aggregate amount available to be drawn thereunder and (ii) the aggregate
unpaid amount of any outstanding reimbursement obligations in respect thereof.
Such participations shall be on all the same terms and conditions as
participations granted in Additional Letters of Credit under Section 2.05(e).


 



31

 

 

(b)          General. Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Additional Letters of Credit denominated in
Dollars or in an Alternative Currency for its own account in a form acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Designated Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, in each case to the extent prohibited for a Person required to comply
with Sanctions, (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (iii) in any manner that would
result in a violation of one or more policies of such Issuing Bank applicable to
letters of credit generally.


 

(c)          Notice of Issuance, Amendment, Extension; Certain Conditions. To
request the issuance of an Additional Letter of Credit (or the amendment or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
email or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank) to such Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension but in any event no less than three (3)
Business Days in advance thereof unless a shorter period is acceptable to the
applicable Issuing Bank in its sole discretion) a notice requesting the issuance
of an Additional Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the date of issuance, amendment or extension
(which shall be (x) a Domestic Business Day with respect to any Letters of
Credit issued in Dollars and (y) a Euro-Currency Business Day with respect to
any Letters of Credit issued in an Alternative Currency), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the currency and amount in such currency of such Additional Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. In addition, if required by such Issuing Bank, as a condition to any
such Letter of Credit issuance, the Company shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application, in a form agreed to
by the Company and the applicable Issuing Bank in connection with any request
for a Letter of Credit (each, a “Letter of Credit Agreement”). A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension (i) the Dollar Amount of the LC Exposure shall not exceed
$100,000,000, (ii) the sum of the Dollar Amount of the Total Revolving Credit
Exposure of all Lenders shall not exceed the total Commitments and (iii) subject
to Section 2.20, the Dollar Amount of each Lender’s Revolving Credit Exposure
shall not exceed such Lender’s Commitment. Without limitation of the foregoing,
no Issuing Bank shall be required to issue, amend or extend any Letter of Credit
if, after giving effect thereto, the Dollar Amount of the LC Exposure with
respect to all Letters of Credit issued by such Issuing Lender would exceed its
Issuing Bank Sublimit.


 



32

 

 

(d)          Expiration Date. Each Letter of Credit shall expire (or, if set
forth in such Letter of Credit, be subject to termination by notice from the
Issuing Bank to the beneficiary thereof) at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Additional Letter of Credit or, in the case of any extension thereof, one year
after such extension (or, if any such day is not (x) with respect to Letters of
Credit issued in Dollars, a Domestic Business Day or (y) with respect to Letters
of Credit issued in an Alternative Currency, a Euro-Currency Business Day, the
next preceding Domestic Business Day or Euro-Currency Business Day, as
applicable), unless the Required Lenders and the applicable Issuing Bank, in
their discretion, have approved a later expiry date in writing and (ii) the LC
Termination Date; provided that, notwithstanding clauses (i) and (ii) above, an
Additional Letter Credit may expire after, but in any event no later than one
year after, the LC Termination Date, if such Additional Letter of Credit is cash
collateralized in accordance with Section 2.05(k) or backed by a standby letter
of credit from a financial institution with a rating of A2 or higher from
Moody’s or A or higher from S&P on the date of its issuance or extension (as
applicable), in each case in an amount and on terms reasonably satisfactory to
the Administrative Agent and the applicable Issuing Bank. The expiry date of any
Letter of Credit may be extended from time to time (i) at the Borrower’s request
in accordance with (c) above or (ii) in the case of an Evergreen Letter of
Credit, automatically, without prior notice to and approval from the other
Lenders, in each case so long as such extension (A) is for a period not
exceeding one year, (B) is granted (or the last day on which notice can be given
to prevent such extension occurs) no earlier than three months before the then
existing expiry date thereof and (C) does not extend beyond the LC Termination
Date (unless the requirements of the proviso set forth in the prior sentence are
satisfied).


 

(e)          Participations. By the issuance of an Additional Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank in the applicable
currency, such Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.


 

(f)          Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency of such LC Disbursement (i) if such LC Disbursement shall have been
denominated in Dollars, not later than 2:00 p.m., New York City time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 2:00 p.m., New York City time, on (x) the
Domestic Business Day that the Borrower receives such notice, if such notice is
received prior to 9:00 a.m., New York City time, on the day of receipt or (y)
the Domestic Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt and (ii) if such LC Disbursement shall have been denominated in
an Alternative Currency, not later than 12:00 noon, London time, on the
Euro-Currency Business Day following the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to 4:00
p.m., London time, on the date such LC Disbursement is made, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, London time, on (x) the Euro-Currency Business Day
following the date that the Borrower receives such notice, if such notice is
received prior to 4:00 p.m., London time, on the day of receipt or (y) the
second Euro-Currency Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with (A) in the case of LC Disbursements
denominated in Dollars, an ABR Revolving Borrowing (of not less than
$10,000,000) or a Swingline Loan (of not less than $500,000) in an equal amount
and (B) in the case of LC Disbursements denominated in an Alternative Currency,
a Euro-Currency Borrowing for an equivalent amount in such currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan or Euro-Currency Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 



33

 

 

 

(g)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) any payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


 

(h)          Disbursement Procedures. The applicable Issuing Bank shall, within
the time period stipulated by the terms and conditions of the applicable Letter
of Credit following its receipt thereof (and, if no time period is so
stipulated, promptly), examine all documents purporting to represent a demand
for payment under a Letter of Credit. After such examination, the applicable
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by facsimile or email) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement in accordance with Section
2.05(f).


 

(i)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, (i) if such amount is denominated in Dollars, at the rate per
annum then applicable to ABR Revolving Loans, (ii) if such amount is denominated
in an Alternative Currency, at the rate per annum equal to the sum of the
Applicable Rate with respect to Euro-Currency Loans plus the rate per annum at
which one-day deposits in relevant currency in an amount approximately equal to
such unpaid amount are offered by the principal London office of the
Administrative Agent in the London interbank market for such day; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then 2% per annum shall be added to the
applicable rate specified above. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.


  

34

 



  

 (j)            Replacement and Resignation of an Issuing Bank.

 

(A)            Any Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(B)            Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.05(j)(A) above.

 

(k)           Cash Collateralization. If any Event of Default shall occur and be
continuing (but, except in the case of an Event of Default under clause (b),
(c), (g) or (h) of Article 8, only if the maturity of any then outstanding Loans
shall have been accelerated and the Commitments terminated pursuant to Article
8), on the Domestic Business Day that the Company receives notice from the
Administrative Agent given upon request of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in each relevant currency
equal to the LC Exposure in such currency as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (g) or (h) of Article 8. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Company hereby grants a lien and security
interest in, and sole and exclusive dominion and control, including the
exclusive right of withdrawal, over such account to the Administrative Agent.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived free and clear of all Liens created hereunder.

 



35

 

 

(l)            LC Exposure Determination. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

 

Section 2.06.      Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof solely by wire transfer:

 

(i)            if such Borrowing is to be made in Dollars, not later than 12:00
noon (New York City time), in funds immediately available in New York City, to
the account of the Administrative Agent most recently designated for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04; or

 

(ii)            if such Borrowing is to be made in an Alternative Currency, not
later than 12:00 noon (New York City time), in such Alternative Currency (in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent as shall have most recently been designated by the Administrative Agent
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04.

 

Except in respect of the provisions of this Agreement covering the reimbursement
of Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 



36

 

 

Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
the NYFRB Rate (if such amount was distributed in Dollars) or the rate per annum
at which one-day deposits in the relevant currency are offered by the principal
London office of the Administrative Agent in the London interbank market (if
such amount was distributed in an Alternative Currency).

 

Section 2.07.      Interest Elections. (a) Each Dollar-Denominated Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Euro-Dollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert any such Borrowing to a different Type
or to continue any such Borrowing and, in the case of a Euro-Dollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)          To make an election pursuant to Section 2.07(a), the applicable
Borrower shall notify the Administrative Agent of such election by irrevocable
written notice (via a written Interest Request) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Dollar-Denominated Loan of the Type resulting from such election to be made on
the effective date of such election.

 

(c)          Each Interest Election Request shall specify the following
information:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to paragraphs (iii) and (iv)
below shall be specified for each resulting Borrowing);

 



37

 

 

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Domestic Business Day in the case of
an ABR Borrowing and a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing;

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Euro-Dollar Borrowing; and

 

(iv)            if the resulting Borrowing is a Euro-Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Euro-Dollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Euro-Dollar Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Euro-Dollar Borrowing and (ii) unless repaid,
each Euro-Dollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

(f)            Each Revolving Loan that is an Alternative Currency Loan shall
have an initial Interest Period as specified in the applicable Borrowing
Request. Thereafter, the applicable Borrower may elect to continue such
Borrowing and may elect Interest Periods therefor, by notifying the
Administrative Agent of such election by telephone by the time and at the office
that a Revolving Borrowing Request would be required under Section 2.03 if such
Borrower were requesting an Alternative Currency Loan to be made on the
effective date of such election. The applicable Borrower may elect different
options with respect to different portions of the affected Borrowing (each in a
minimum Dollar Amount of $10,000,000), in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising any such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Promptly following receipt of such Interest Election Request
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing. If the applicable Borrower
fails to deliver a timely Interest Election Request with respect to an
Alternative Currency Borrowing prior to the end of the Interest Period
applicable thereto, or any Interest Election Request fails to specify an
Interest Period, then unless such Borrowing is repaid as provided herein, such
Borrower shall be deemed to have elected a subsequent Interest Period of one
month’s duration.

 



38

 

 

Section 2.08.      Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)          The Company may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the Total Revolving Credit Exposure of all Lenders would
exceed the total Commitments.

 

(c)          Notwithstanding the foregoing, upon the acquisition of one Lender
by another Lender, or the merger, consolidation or other combination of any two
or more Lenders (any such acquisition, merger, consolidation or other
combination being referred to hereinafter as a “Combination” and each Lender
which is a party to such Combination being hereinafter referred to as a
“Combined Lender”), the Company may notify the Administrative Agent that it
desires to reduce the Commitment of the Lender surviving such Combination (the
“Surviving Lender”) to an amount equal to the Commitment of that Combined Lender
which had the largest Commitment of each of the Combined Lenders party to such
Combination (such largest Commitment being the “Surviving Commitment” and the
Commitments of the other Combined Lenders being hereinafter referred to,
collectively, as the “Retired Commitments”). If the Required Lenders (determined
as set forth below) and the Administrative Agent agree to such reduction in the
Surviving Lender’s Commitment, then (i) the aggregate amount of the Commitments
shall be reduced by the Retired Commitments effective upon the effective date of
the Combination (or such later date as the Company may specify in its request),
provided, that, on or before such date the Borrowers have paid in full the
outstanding principal amount of the Loans and funded participations in Letters
of Credit and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder of each of the Combined Lenders other than
the Combined Lender whose Commitment is the Surviving Commitment, (ii) from and
after the effective date of such reduction, the Surviving Lender shall have no
obligation with respect to the Retired Commitments, and (iii) the Company shall
notify the Administrative Agent whether it wants such reduction to be a
permanent reduction or a temporary reduction. If such reduction is to be a
temporary reduction, then the Company shall be responsible for finding one or
more financial institutions (which for the avoidance of doubt may be an existing
Lender) (each, a “Replacement Lender”), acceptable to the Administrative Agent
(such acceptance not to be unreasonably withheld, conditioned or delayed),
willing to assume the obligations of a Lender hereunder with aggregate
Commitments up to the amount of the Retired Commitments. The Administrative
Agent may require the Replacement Lenders to execute such documents, instruments
or agreements as the Administrative Agent reasonably deems necessary or
desirable to evidence such Replacement Lenders’ agreement to become parties
hereunder. For purposes of this Section 2.08(c), Required Lenders shall be
determined as if the reduction in the aggregate amount of the Commitments
requested by the Company had occurred (i.e., the Combined Lenders shall be
deemed to have a single Commitment equal to the Surviving Commitment and the
aggregate amount of the Commitments shall be deemed to have been reduced by the
Retired Commitments).

 



39

 

 

(d)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Domestic Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Commitments delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other matters specified therein, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments under this Section 2.08 shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.09.      Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) to the
Administrative Agent for the account of the relevant Swingline Lender the then
unpaid principal amount of each Swingline Loan made by such Swingline Lender on
the earlier of the Maturity Date and the date which is 15 Domestic Business Days
after such Swingline Loan is made.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the currency and amount of each Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, such Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent and
the Borrower. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

 



40

 

 

Section 2.10.      Prepayment of Loans. (a) Each Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)          The applicable Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the applicable Swingline Lender)
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Euro-Dollar Borrowing, not later than 11:00 a.m., New
York City time, three Euro-Dollar Business Days before the date of prepayment,
(ii) in the case of prepayment of an Alternative Currency Borrowing, not later
than 11:00 a.m., New York City time, three Euro-Currency Business Days before
the date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Domestic Business
Day before the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time (London time if
such Swingline Loan is denominated in Alternative Currencies or made to a
Borrower other than the Company), on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, (A) if
a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08 and (B) a notice of prepayment by any Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other matters specified therein, in which case such notice may be
revoked by the applicable Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment under this Section 2.10 shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.12 and (ii) break funding payments required by Section 2.15.

 

Section 2.11.      Fees. (a) Subject to Section 2.23, the Company agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee in
Dollars, which shall accrue at the Applicable Rate on the daily unused amount of
the Commitment of such Lender (other than a Defaulting Lender and disregarding,
solely for purposes of computation of such fee, outstanding Swingline Loans)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the fifteenth (15th) Domestic Business Day following the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



41

 

 

(b)          Subject to Section 2.23, the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each Letter of Credit in the currency of such
Letter of Credit, which shall accrue during each Calendar Quarter (or shorter
period commencing on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date occurs) at a rate per annum equal
to the Euro-Currency Margin (determined for this purpose on the first Domestic
Business Day of such Calendar Quarter or shorter period) (or, in the case of
performance standby Letters of Credit, with respect to nonfinancial contractual
obligations only, at a rate per annum equal to 50% of the Applicable Rate) on
such Lender’s daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee in the currency of the
applicable Letter of Credit, which shall accrue at the rate of 0.125% per annum
on the average daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Domestic Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day), except that fees payable in Pounds Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year).

 

(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid in accordance with this Section 2.11 shall not be refundable under any
circumstances.

 

Section 2.12.      Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Euro-Currency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)          The Loans comprising each Swingline Borrowing shall bear interest,
at the election of the applicable Borrower, at (x) solely in the case of
Swingline Loans denominated in Dollars, the Alternate Base Rate plus the
Applicable Rate, (y) the Adjusted LIBO Rate that would be applicable to
Euro-Currency Loans in the applicable currency with a one-month Interest Period
commencing on the date such loan is made, plus the Applicable Rate, or (z) prior
to any funding by the Lenders of their participations therein pursuant to
Section 2.04(c), at such other rate as shall from time to time be agreed between
the applicable Swingline Lender and the applicable Borrower.

 



42

 

 

(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, on the Maturity Date for such Loan and, in
the case of Revolving Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in Pound Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent demonstrable error.

 

Section 2.13.      Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Euro-Currency Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent demonstrable error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for
deposits in the relevant currency for such Interest Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate applicable to Euro-Currency Borrowings
in the relevant currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice (in reasonable detail) thereof to the Company and the Lenders by
telephone or facsimile as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent shall
do promptly after becoming aware thereof), (A) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Euro-Currency Borrowing of the affected currency
shall be ineffective, (B) if any Borrowing Request requests a Euro-Dollar
Borrowing, such Borrowing shall be made as an ABR Borrowing and (C) if any
Borrowing Request requests a Euro-Currency Borrowing denominated in any affected
Alternative Currency, such Borrowing Request shall be deemed ineffective.

 



43

 

 

(b)           Notwithstanding the foregoing, if at any time the Administrative
Agent determines (which determination shall be conclusive absent demonstrable
error), or the Company notifies the Administrative Agent that the Company has
determined, that (i) the circumstances set forth in clause (a)(i) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
(along with the amendment to this Agreement giving effect to the changes hereto
in respect of such alternate rate of interest) is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment and the basis for such objection. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for the relevant currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Euro-Currency Borrowing of the
affected currency shall be ineffective, (y) if any Borrowing Request requests a
Euro-Dollar Borrowing, such Borrowing shall be made as an ABR Borrowing and (z)
if any Borrowing Request requests a Euro-Currency Borrowing denominated in any
affected Alternative Currency, such Borrowing Request shall be deemed
ineffective.

 



44

 

 

Section 2.14.      Increased Costs. (a) If any Change in Law shall

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or its Applicable Lending Office
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

 

(ii)            impose on any Lender (or its Applicable Lending Office) or any
Issuing Bank or the London interbank market any other condition affecting this
Agreement or Euro-Currency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Company will pay (or will cause the relevant
Borrower to pay) to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

 

(c)            If a Change in Law shall subject any Lender or Issuing Bank to
any Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations hereunder, or
its deposits, reserves, other liabilities or capital attributable thereto, and
the result shall be to increase the cost to such Lender or Issuing Bank of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Lender or Issuing Bank such additional amount or amounts as will
compensate such Lender or Issuing Bank for such additional costs incurred or
reduction suffered.

 



45

 

 





(d)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a), (b) or
(c) of this Section and the calculation of such amount or amounts in reasonable
detail shall be delivered to the Company and shall be conclusive absent clearly
demonstrable error; provided that such Lender or Issuing Bank shall not be
required to disclose any information to the extent prohibited by law or
regulation. The Company or the relevant Borrower, as the case may be, shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate free of clearly demonstrable error within 15 days after
receipt thereof. In requesting any compensation pursuant to this Section, each
Lender or Issuing Bank will use good faith efforts to treat the applicable
Borrower in substantially the same manner as such Lender or Issuing Bank treats
other similarly situated borrowers under similar circumstances.

 

(e)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation, as the
case may be; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.14 for any increased costs
or reductions incurred more than 90 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s claim to receive compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.15.      Break Funding Payments. In the event of (a) the payment of
any principal of any Euro-Currency Loan (or Swingline Loan that is not an ABR
Loan) other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Euro-Dollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any
Euro-Currency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith) or (d) the assignment of any Euro-Currency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the relevant Borrower shall compensate each Lender for the loss (excluding loss
of margin), cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars or other applicable
currency of a comparable amount and period from other banks in the London
interbank market; provided, however, that such Borrower shall not be required to
compensate any Lender for any costs of terminating or liquidating any hedge or
trading position (including any rate swap, basis swap, forward rate transaction,
interest rate option, cap, collar or floor transaction, or any similar
transaction). A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section and the
calculation of such amount or amounts in reasonable detail shall be delivered to
the Borrower and shall be conclusive absent clearly demonstrable error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
free of clearly demonstrable error within 10 days after receipt thereof.

 



46

 

 

Section 2.16.      Taxes. (a) Any and all payments by or on account of any
obligation of any Credit Party under the Loan Documents shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any Credit Party or the Administrative Agent (the “Withholding Agent”)
shall be required to deduct any Indemnified Taxes or Other Taxes from or in
respect of any sum payable under the Loan Documents to any Lender, Issuing Bank
or the Administrative Agent, then (i) the sum payable by such Credit Party shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, such Lender or such Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent shall make such deductions and
(iii) the Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)        In addition, each Credit Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)         The relevant Credit Party shall indemnify the Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of such Credit Party under the Loan Documents
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the relevant
Credit Party shall not be obligated to indemnify the Administrative Agent or
such Lender, as the case may be, pursuant to this Section in respect of
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such penalties, interest or similar liabilities are
attributable to the gross negligence or willful misconduct by the Administrative
Agent or such Lender, as the case may be. A certificate as to the amount of such
payment or liability delivered to the relevant Credit Party by a Lender or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent clearly demonstrable error.

 

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Credit Party to a Governmental Authority, such Credit Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 



47

 

 

(e)        Any Lender, including any Issuing Bank, that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. In addition, any Lender, including any Issuing Bank, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(f)          Without limiting the foregoing, at the times indicated herein, each
Foreign Lender shall, to the extent it is legally entitled to do so, provide the
Company and the Administrative Agent with duly and accurately executed originals
of Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY (accompanied by a form
W-8ECI, W-8BEN, W-8BEN-E or W-9 and other certification documents from each
beneficial owner, as applicable) or W-8ECI (in each case accompanied by any
statements which may be required under applicable Treasury regulations), as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to receive payments under this Agreement
(i) without deduction or withholding of any United States federal income Taxes
or (ii) subject to a reduced rate of United States federal withholding Tax. Such
forms shall be provided (x) on or prior to the date of the Lender’s execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Lender.

 

(g)        Any Lender, including any Issuing Bank, that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent), duly and
accurately executed originals of Internal Revenue Service form W-9 certifying,
to the extent such Lender is legally entitled to do so, that such Lender is not
subject to U.S. federal backup withholding Tax. For the avoidance of doubt, such
Tax is an “Excluded Tax”.

 

(h)        If a payment made to a Lender, including any Issuing Bank, under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this Section 2.16(h), “FATCA” shall
include any amendments made to FATCA after the Amendment No. 1 Effective Date,
whether or not included in the definition of FATCA.

 



48

 

 

(i)           Each Lender, including any Issuing Bank, agrees that if any form
or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(j)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
2.16 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses with respect to such refund of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(k)          Each Lender, including any Issuing Bank, shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the such Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with this Agreement, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).

 



49

 

 

(l)            Each party’s obligations under this Section 2.16 shall survive
any assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Administrative Agent, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement.

 

Section 2.17.      Foreign Subsidiary Costs. If the cost to any Lender of making
or maintaining any Loan to or of issuing or maintaining any Letter of Credit for
the account of a Subsidiary Borrower is increased, or (except as permitted by
Section 2.16) the amount of any sum received or receivable by any Lender (or its
Applicable Lending Office) is reduced in each case by an amount deemed by such
Lender to be material, by reason of the fact that such Subsidiary Borrower is
incorporated in, or conducts business in, a jurisdiction outside the United
States, the Company shall indemnify such Lender for such increased cost or
reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent). A certificate of such Lender claiming compensation under
this Section 2.17 and setting forth the additional amount or amounts to be paid
to it hereunder (and a calculation thereof in reasonable detail) shall be
delivered to the Company contemporaneously with any such demand and shall be
conclusive in the absence of clearly demonstrable error. In requesting any
compensation pursuant to this Section, each Lender will use good faith efforts
to treat the Company in substantially the same manner as such Lender treats
other similarly situated borrowers under similar circumstances.

 

Section 2.18.      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment of principal of, and interest on, the
Dollar-Denominated Loans, of LC Exposures denominated in Dollars and of fees
hereunder, not later than 12:00 noon (New York City time) on the date when due,
in Dollars in funds immediately available in New York City. The Borrower shall
make each payment of principal of, and interest on, the Alternative Currency
Loans and of LC Exposures denominated in an Alternative Currency in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency. Each such payment
shall be made without reduction by reason of any set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Domestic Business Day (in the case of amounts denominated in
Dollars) or Euro-Currency Business Day (in the case of amounts denominated in an
Alternative Currency) for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 270 Park
Avenue, New York, New York, except payments to be made directly to an Issuing
Bank or a Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Domestic Business Day (in the case of ABR Loans and
LC Exposures denominated in Dollars) or a Euro-Currency Business Day (in the
case of Euro-Currency Loans and LC Exposures denominated in an Alternative
Currency), the date for payment shall be extended to the next succeeding
Domestic Business Day (in the case of ABR Loans and LC Exposures denominated in
Dollars) or Euro-Currency Business Day (in the case of Euro-Currency Loans and
LC Exposures denominated an Alternative Currency), and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 



50

 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(d)        Unless the Administrative Agent shall have received notice from the
Company or the applicable Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that a Borrower will not make such payment, the Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) the NYFRB Rate (if such distribution was
made in Dollars) or (ii) the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market (if such distribution was
made in an Alternative Currency).

 



51

 

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(e), 2.05(f), 2.06(b), 2.18(d) or
12.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender under this
Agreement for the benefit of the Administrative Agent, any Swingline Lender or
any Issuing Bank to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.19.      Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.14 or 2.17,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



52

 

 

(b)           If any Lender or Participant of any Lender requests compensation
under Section 2.14 or 2.17, or if any Borrower is required to pay any additional
amount to any Lender, any Participant of any Lender or any Governmental
Authority for the account of any Lender (or a Participant) pursuant to Section
2.16, or if any Lender becomes a Defaulting Lender or invokes Section 2.22, or
if any Lender shall reject a requested additional Approved Jurisdiction or
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, or if the credit (or similar) rating of any Lender (or any Parent
thereof) by one or more of S&P or Moody’s or any other nationally recognized
statistical rating organization shall at any time be lower than BBB/Baa2 (or the
equivalent), or if, as to any Lender, such Lender (or Parent thereof) shall at
any time have no credit (or similar) rating in effect by at least one such
organization, or if any Lender or its Parent has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action may occur), or
if any Lender that is a Swingline Lender or an Issuing Bank shall (A) resign in
its capacity as such, (B) fail to promptly approve the assignment of a
Commitment that the Administrative Agent has approved as contemplated by clause
(i) of the proviso below or (C) fail to promptly approve a New Lender that the
Administrative Agent has approved in the case of an increase in the Commitments
as contemplated by Section 2.25, or if any Lender is a Disqualified Institution
at the time it becomes a Lender or any Lender assigns or participates all or any
portion of its Loans and/or Commitments to a Disqualified Institution in
violation of Section 12.04, without the written consent of the Borrower, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Banks and the Swingline Lenders),
which consent shall not unreasonably be withheld, conditioned or delayed and
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Borrower (in the case of all other amounts). Each party hereto agrees
that (1) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (2) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto. Notwithstanding any other provision of this Agreement to the
contrary, if a Lender has become the subject of a Bail-In Action (or any case or
other proceeding in which a Bail-In Action may occur) (each, a “Bail-In
Lender”), then the Company may terminate such Bail-In Lender’s Commitment
hereunder, provided that (A) no Default or Event of Default shall have occurred
and be continuing at the time of such Commitment termination, (B) in the case of
a Bail-In Lender, the Company shall concurrently terminate the Commitment of
each other Lender that is a Bail-In Lender at such time, (C) the Administrative
Agent and the Required Lenders shall have consented to each such Commitment
termination (such consents not to be unreasonably withheld, conditioned or
delayed, but may include consideration of the adequacy of the liquidity of the
Company and its Subsidiaries) and (D) such Bail-In Lender shall have been paid
all amounts then due to it under this Agreement and each other Loan Document
(which, for the avoidance of doubt, the respective Borrowers may pay in
connection with any such termination without making ratable payments to any
other Lender (other than another Lender that has a Commitment that concurrently
is being terminated under this Section 2.19(b))).

 

Section 2.20.      Currency Equivalents. (a) The Administrative Agent shall
determine the Dollar Amount of: (i) each Alternative Currency Loan on each of
the following: (x) the date of the Borrowing of such Loan and (y) each date of a
conversion or continuation of such Loan pursuant to the terms of this Agreement;
and (ii) any Borrowing, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists. Each day upon or as of
which the Administrative Agent determines Dollar Amounts as described in the
preceding clauses (i) and (ii) is herein described as a “Computation Date” with
respect to each Loan and/or Borrowing for which a Dollar Amount is determined on
or as of such day, and the Administrative Agent shall notify the Company and the
Lenders of all such determinations and related computations on such Computation
Date.

 

53

 



 

(b)        The applicable Issuing Bank shall determine the LC Exposure related
to each Letter of Credit as of the date of issuance thereof and at three-month
intervals after the date of issuance thereof, or at such additional dates
required by the applicable Issuing Bank. Each such determination shall be based
on the Dollar Amount of the LC Exposure (i) on the date of the related notice of
issuance, in the case of the initial determination in respect of any Letter of
Credit and (ii) on the fourth Euro-Currency Business Day prior to the date as of
which such Dollar Amount is to be determined or on such additional dates
required by the applicable Issuing Bank, in the case of any subsequent
determination with respect to an outstanding Letter of Credit.

 

(c)         If, other than as a result of fluctuations in currency exchange
rates, after giving effect to any such determination of a Dollar Amount, the
Total Revolving Credit Exposure of all Lenders exceed the aggregate amount of
the Commitments or if at any time, solely as a result of fluctuations in
currency exchange rates, the aggregate Dollar Amount of Loans and LC Exposures
exceeds 105% of the aggregate amount of the Commitment, the Borrowers shall
within five Euro-Currency Business Days prepay outstanding Loans (as selected by
the Company and notified to the Lenders through the Administrative Agent not
less than three Euro-Currency Business Days prior to the date of prepayment) or
take other action to the extent necessary to eliminate any such excess.

 

Section 2.21.      Margin Determinations. The Administrative Agent shall
determine the Applicable Rate from time to time in accordance with the
provisions set forth below:

 

The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”

 

The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”

 

The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”

 

Pricing Grid   Pricing
Level   Commitment
Fee    Euro-Currency
Margin    ABR
Margin  I   0.04%   0.50%   0.00% II   0.045%   0.625%   0.00% III   0.05% 
 0.75%   0.00% IV   0.07%   0.875%   0.00% V   0.09%   1.00%   0.00%

 



54

 

 

For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:

 

“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.

 

“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.

 

“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.

 

“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date. A “better” Pricing Level
is one with a lower roman numeral.

 

“Rating Agency” means S&P or Moody’s (and their successors).

 

In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.

 

The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be disregarded; provided that if no
such rating is available from any one or more of the two Rating Agencies, the
ratings used for purposes of determining the Pricing Level with respect to each
such Rating Agency shall be the corporate family rating assigned by such Rating
Agency to the Company. The rating in effect at any date is that in effect at the
close of business on such date. If the rating system of any Rating Agency shall
change, or if any Rating Agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Administrative Agent shall
negotiate in good faith to amend this Section to reflect such changed rating
system or the nonavailability of ratings from such Rating Agency and, pending
the effectiveness of any such amendment, the Pricing Level shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 



55

 

 

Section 2.22.      Illegality. (a) If, after the Amendment No. 1 Effective Date,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans to any Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make
Euro-Currency Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended. If such notice is given
with respect to Euro-Dollar Loans, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to an ABR Loan either (i) on the last day of the
then current Interest Period applicable to such Euro-Dollar Loan if such Lender
may lawfully continue to maintain and fund such Euro-Dollar Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Euro-Dollar Loan to such day. If such notice
is given with respect to Alternative Currency Loans, the relevant Borrower shall
prepay such Alternative Currency Loans either (i) on the last day of the then
current Interest Period applicable to such Alternative Currency Loan if such
Lender may lawfully continue to maintain and fund such Alternative Currency Loan
to such day or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Alternative Currency Loan to such
day.

 

(b)        If it is unlawful for any Lender (or its Applicable Lending Office)
to make or maintain Loans to any Subsidiary Borrower and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make or maintain
Loans to such Subsidiary Borrower shall be suspended. If such notice is given,
each Loan of such Lender then outstanding to such Subsidiary Borrower shall be
prepaid either (i) in the case of a Euro-Currency Loan, on the last day of the
then current Interest Period applicable thereto if such Lender may lawfully
continue to maintain such Loan to such day or (ii) immediately if clause (i)
does not apply.

 

(c)         If so requested by the Administrative Agent and the Company, and
provided that it may lawfully do so, any Lender whose Alternative Currency Loans
have been prepaid pursuant to clause (a) of this Section or whose Loans to a
Subsidiary Borrower have been prepaid pursuant to clause (b) of this Section
shall purchase participations in the related Loans of the other Lenders, and
such other adjustments shall be made, including without limitation Loans to the
Company in an equivalent Dollar Amount in the event that participations in such
related Loans may not lawfully be purchased by such Lenders, as may be required
so that the credit exposure of the Lenders with respect to the Loans is shared
on a basis proportionate to the Commitments of the Lenders.

 



56

 

 

(d)        Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

Section 2.23.      Defaulting Lenders. If any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)        fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);

 

(b)        if any Swingline Exposure or LC Exposure exists with respect to a
Lender at the time such Lender becomes a Defaulting Lender then:

 

(i)             provided no Default shall have occurred and be continuing, the
Swingline Exposure (other than, in the case of a Defaulting Lender that is a
Swingline Lender, the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) and LC Exposure of such Defaulting Lender
shall be automatically reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

 

(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Domestic Business
Days following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, either (A) procure the reduction or
termination of the Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) or (B) cash collateralize for
the benefit of the Issuing Banks only the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(k) for so long as such LC Exposure is outstanding;

 

(iii)            if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)            to the extent that the LC Exposure of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the letter of credit fees
payable to the Lenders pursuant to Section 2.11(b) shall to the same extent be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and

 

(v)            if all or any portion of such Defaulting Lender’s LC Exposure is
not reallocated, reduced, terminated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks until and to the extent that such LC Exposure is
reallocated, reduced, terminated and/or cash collateralized; and

 



57

 

 

(c)         so long as such Lender is a Defaulting Lender, the Swingline Lenders
shall not be required to fund any Swingline Loan and any Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Defaulting Lender’s then outstanding Swingline Exposure and LC Exposure after
giving effect thereto will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or prepaid, reduced, terminated and/or cash
collateralized in accordance with Section 2.23(b), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.23(b)(i) (and such Defaulting Lender shall not participate
therein).

 

If a Swingline Lender or an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its funding obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and any Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to the Swingline Lenders or the Issuing Banks in respect of such Lender
hereunder relating to Swingline Exposure and/or LC Exposure.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Banks reasonably determine that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine is necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that there shall be no retroactive effect on fees
reallocated pursuant to Section 2.23(b)(iv) and (v).

 

Section 2.24.      Extension of Maturity Date.

  

(a)         Each Lender’s Commitment may be extended, if at the time the
conditions specified in Section 4.02 are met, in the manner set forth in this
Section 2.24, on not more than two occasions (any such occasion, an “Extension
Date”) for a period of one year after the date on which the Commitment of such
Lender would have been terminated; provided that no such extension request shall
result in a Maturity Date for any Lender that is more than five years after the
relevant Extension Date. If the Company wishes to request an extension of each
Lender’s Commitment, it shall give notice to that effect to the Administrative
Agent not less than 30 days prior to the applicable Extension Date, whereupon
the Administrative Agent shall promptly notify each of the Lenders of such
request. Each Lender will use its best efforts to respond to such request,
whether affirmatively or negatively, as it may elect in its discretion, within
15 days of such request (or such longer period as the Company and the
Administrative Agent may reasonably agree) to the Administrative Agent. If any
Lender shall not have responded affirmatively within such 15-day period (or such
longer period, if applicable), such Lender shall be deemed to have rejected the
Company’s proposal to extend its Commitment, and only the Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Administrative Agent of counterparts of an extension agreement in form
reasonably satisfactory to the Administrative Agent and the Company (an
“Extension Agreement”), duly completed and signed by the Company, the
Administrative Agent and all of the Lenders which have responded affirmatively.
The Administrative Agent shall provide to the Company, no later than 10 days
prior to the Extension Date for any such request, a list of the Lenders which
have responded affirmatively. The Extension Agreement shall be executed and
delivered no later than five days prior to the Extension Date, and no extension
of the Commitments pursuant to this Section 2.24 shall be legally binding on any
party hereto unless and until such Extension Agreement is so executed and
delivered by Lenders having at least 51% of the aggregate amount of the
Commitments.

 

58

 



 

(b)         If any Lender rejects, or is deemed to have rejected, the Borrower’s
proposal to extend its Commitment (i) this Agreement shall terminate on the
Maturity Date with respect to such Lender, (ii) the Borrower shall pay to such
Lender on the Maturity Date any amounts due and payable to such Lender on such
date and (iii) the Borrower may, if it so elects, designate a Person not
theretofore a Lender and reasonably acceptable to the Administrative Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that the aggregate amount of the Commitments
following any designation or agreement may not exceed the aggregate amount of
the Commitments as in effect immediately prior to the relevant request. Upon
execution and delivery by the Borrower and such replacement Lender or other
Person of an instrument of assumption in form and amount reasonably satisfactory
to the Administrative Agent and execution and delivery of the Extension
Agreement pursuant to Section 2.24(a), such existing Lender shall have a
Commitment as therein set forth or such other Person shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder.

  

(c)         The Administrative Agent shall promptly notify the Lenders and the
Company of the effectiveness of each extension of the Commitments pursuant to
this Section 2.24.

 

(d)         If, by reason of the operation of this Section 2.24, the Maturity
Date of any Lender (a “Terminating Lender”) occurs prior to the Maturity Date of
any other Lender, then (i) upon such earlier Maturity Date, the participations
of the Terminating Lender in all then outstanding Letters of Credit shall be
reallocated among the other Lenders and/or cash collateralized in the same
manner as contemplated by Section 2.23(b) and (ii) subject to implementation of
clause (i), the participation of the Terminating Lender in each then outstanding
Letter of Credit shall terminate.

 



59

 

 

Section 2.25.      Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000,
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $1,000,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, a “New Lender”; provided that no
Ineligible Institution may be a New Lender), which agree to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each New Lender
shall be subject to the approval of the Company, the Administrative Agent, and
in the case of an increase in the Commitments, each Issuing Bank and each
Swingline Lender (each such consent, not to be unreasonably withheld,
conditioned or delayed) and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an Increasing Lender Supplement, and
(y) in the case of a New Lender, the Company and such New Lender execute a New
Lender Supplement. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.25. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.25 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or New
Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a pro forma basis)
with the covenant contained in Section 7.01 and (ii) the Administrative Agent
shall have received (x) documents and opinions consistent with those delivered
on the Effective Date as to the organizational power and authority of the
Borrowers to borrow hereunder after giving effect to such increase or
Incremental Term Loans, as the case may be and (y) a reaffirmation from the
Company; provided that, with respect to any Incremental Term Loans incurred for
the purpose of financing an acquisition for which the Company has determined, in
good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition” and such Incremental Term
Loans, “Acquisition-Related Incremental Term Loans”), (x) clause (i)(A) of this
sentence shall be deemed to have been satisfied so long as (1) as of the date of
execution of the definitive acquisition documentation in respect of a Limited
Conditionality Acquisition (a “Limited Conditionality Acquisition Agreement”) by
the parties thereto, no Default or Event of Default shall have occurred and be
continuing or would result from entry into such documentation, (2) as of the
date of the borrowing of such Acquisition-Related Incremental Term Loans, no
Event of Default under paragraph (b), (c), (g) or (h) of Article 8 is in
existence immediately before or immediately after giving effect (including on a
pro forma basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article 3 shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case, in all
respects) as of the date of execution of the applicable Limited Conditionality
Acquisition Agreement by the parties thereto, except to the extent any such
representation and warranty expressly relates to an earlier date in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date (except to the extent such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case, in all respects) as of such earlier date and (4) as of the date of
the borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) immediately prior to, and immediately after giving effect to, the
incurrence of such Acquisition-Related Incremental Term Loans, except to the
extent any such representation and warranty expressly relates to an earlier date
in which case such representation and warranty shall be true and correct in all
material respects as of such earlier date (except to the extent such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case, in all respects) as of such earlier date and (y)
clause (i)(B) of this sentence shall be deemed to have been satisfied so long as
the Company shall be in compliance (on a pro forma basis) with the covenant
contained in Section 7.01 as of the date of execution of the related Limited
Conditionality Acquisition Agreement by the parties thereto. On the effective
date of any increase in the Commitments or any Incremental Term Loans being
made, (i) each relevant Increasing Lender and New Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Euro-Currency Loan, shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.15 if the deemed payment occurs other
than on the last day of the related Interest Periods. The Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each New Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.25. Nothing contained in this Section 2.25 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 



60

 

 

Article 3
Representations and Warranties

 

The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:

 

Section 3.01.      Organization; Powers. It and each Significant Subsidiary
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party and under each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of any Borrower, to borrow hereunder.

 

Section 3.02.      Authorization. The Transactions (a) have been duly authorized
by all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of any Credit Party or any Significant Subsidiary, (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which any
Credit Party or any Significant Subsidiary is a party or by which any of them or
any of their property is or may be bound, (iv) be in material conflict with,
result in a material breach of or constitute (alone or with notice or lapse of
time or both) a material default under any such indenture, agreement or other
instrument or (v) result in the creation or imposition of any Lien upon any
property or assets of any Credit Party or any Significant Subsidiary (other than
under any Loan Document).

 

Section 3.03.      Enforceability. This Agreement has been duly executed and
delivered by the Company and each Original Subsidiary Borrower and constitutes,
and each other Loan Document to which any Credit Party is party, when executed
and delivered by such Credit Party, will constitute, a legal, valid and binding
obligation of each such Credit Party enforceable against each such Credit Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Loans and all other
obligations or liabilities of the Company and each other Borrower hereunder
shall not be subordinated in right of payment to any other Indebtedness of the
Company or such Borrower, respectively (it being understood that secured
obligations of the Company or any other Borrower have, by virtue of such
security, a prior claim on the related collateral).

 



61

 

 

Section 3.04.      Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority to be
made or obtained by any Credit Party is or will be required in connection with
the Transactions, except such as will have been made or obtained on or before
the Amendment No. 1 Effective Date and thereafter will be in full force and
effect and any informational filing with the Securities and Exchange Commission.

 

Section 3.05.      Financial Statements. (a) The Company has heretofore
furnished to the Lenders (i) its Consolidated balance sheet and related
Consolidated statements of earnings, cash flows and shareholders’ equity as of
and for the fiscal year ended December 31, 2018, audited by and accompanied by
the opinion of Pricewaterhouse Coopers LLP, independent public accountants and
(ii) its Consolidated balance sheet and related Consolidated statements of
earnings and cash flows as of and for the fiscal quarters ended March 31, 2019
and June 30, 2019, certified by its chief financial officer. Such financial
statements present fairly in all material respects the financial position of the
Company and its Consolidated Subsidiaries as of such dates and their results of
operations and cash flows for such periods. Such statements of financial
position and the notes thereto disclose all material liabilities, direct or
contingent, of the Company and its Consolidated Subsidiaries as of the dates
thereof required to be disclosed under GAAP. Such financial statements were
prepared in accordance with GAAP applied on a consistent basis.

 

(b)        Since December 31, 2018, there has been no material adverse change in
the business, assets, property or financial condition of the Company and its
Subsidiaries taken as whole.

 

Section 3.06.      Litigation; Compliance with Laws. (a) There are not any
actions, suits, proceedings or governmental investigations at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
the Company or Original Subsidiary Borrower, threatened in writing against the
Company or any Subsidiary or any business, property or rights of any such Person
(i) which involve the Loan Documents or the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination which could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(b)        Neither the Company nor any of the Subsidiaries is in violation of
any law, rule or regulation (including, without limitation, any Environmental
Law, the Trading with the Enemy Act of the United States of America (as
amended), any of the foreign assets control regulations of the United States
Treasury Department (as amended) and the Patriot Act), or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.07.      Federal Reserve Regulations. The making of the Loans
hereunder and the use of the proceeds thereof as contemplated hereby will not
violate or be inconsistent with Regulation U or Regulation X. After application
of the proceeds of any Loan, not more than 25% of the assets of the Company and
its Subsidiaries taken as a whole will be represented by margin stock (within
the meaning of Regulation U).

 



62

 

 

Section 3.08.      No Regulatory Restrictions on Borrowing. Neither the Company
nor any other Borrower is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended, or (b)
subject to any other applicable regulatory scheme which restricts its ability to
incur the indebtedness to be incurred hereunder.

 

Section 3.09.      [Reserved].

 

Section 3.10.      [Reserved].

 

Section 3.11.      [Reserved].

 

Section 3.12.      Beneficial Ownership Certification. As of the Amendment No. 1
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification provided on or prior to the Amendment
No. 1 Effective Date to any Lender in connection with this Agreement is true and
correct in all material respects.

 

Section 3.13.      Anti-Corruption Laws and Sanctions. Each of the Credit
Parties has implemented and maintains in effect policies and procedures designed
to promote and achieve compliance by the Credit Parties and their respective
subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and each of the Credit Parties, their respective
subsidiaries and their respective officers and employees and, to the knowledge
of the executive officers of each Credit Party, its directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions, in each case in
all material respects. None of (a) the Credit Parties or any of their respective
subsidiaries or, to the knowledge of the applicable Credit Party, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Credit Parties, any agent of the Credit Parties or any of their respective
subsidiaries that will act in any capacity in connection with or directly
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or use of proceeds thereof by any Credit Party will violate
Anti-Corruption Laws or applicable Sanctions.

 

Article 4
Conditions

 

Section 4.01.      Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

 

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission or e-mail of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Foley & Lardner LLP, special New York counsel for the
Company, substantially in the form of Exhibit B-1, Sharon Barner, internal
counsel to the Company, substantially in the form of Exhibit B-2, Joseph Rigler,
internal counsel to the Original Subsidiary Borrower organized under the laws of
the United Kingdom, substantially in the form of Exhibit B-3A and Joseph Rigler,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request. The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.

 



63

 

 

(c)         The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced reasonably in advance of the Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers under the Loan Documents.

 

(f)          The Administrative Agent shall have received evidence reasonably
satisfactory to it of the payment of all principal of and interest on any loans
outstanding under, and all accrued commitment fees under, the Existing Credit
Agreement as of the Effective Date.

 

(g)        (i) The Lenders shall have received all documentation and other
information reasonably requested by such Lender in writing at least five (5)
days prior to the Effective Date in order to allow it to comply with applicable
“know your customer” and anti-money laundering rules and regulations with
respect to each Credit Party and (ii) to the extent a Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has reasonably requested a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the conditions set forth in this clause (g) shall be deemed to be satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Simultaneously
with the effectiveness of this Agreement, on and subject to the occurrence of
the Effective Date, (i) the “Commitments” (as defined in the Existing Credit
Agreement) of the lenders under the Existing Credit Agreement shall terminate
pursuant to Section 2.08 thereof and (ii) the Commitments and Swingline
Commitments, respectively, of the Lenders shall be as set forth in Schedule
2.01A and 2.01B, as applicable. On the Effective Date, unless the context
otherwise requires, any reference to the Existing Credit Agreement contained in
any Loan Document shall be deemed to refer to this Agreement and any reference
to the Loans or obligations under the Existing Credit Agreement shall be deemed
to refer to the Loans and obligations under this Agreement. Each Lender and
Exiting Lender hereby waives any right to prior notice of the termination or
reduction of its “Commitments” under, or prepayment of its “Loans” under, the
Existing Credit Agreement. In the event that any Loans are to be made on the
Effective Date substantially simultaneously with the effectiveness of this
Agreement, such Loans and the repayment of the “Loans” (if any) under the
Existing Credit Agreement shall be effected, to the maximum extent practicable,
through the netting of amounts payable between the relevant Borrowers and the
respective Lenders with a view toward minimizing breakage costs and transfers of
funds.

 



64

 

 

Section 4.02.      Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend
to increase the amount of or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)        The representations and warranties of each Credit Party set forth in
each Loan Document to which it is party (other than those set forth in Section
3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment to increase the amount of or extension of such Letter of Credit, as
applicable, except to the extent any such representation and warranty expressly
relates to an earlier date in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date (except to
the extent such representation or warranty is already qualified by materiality
or Material Adverse Effect, in which case, in all respects).

 

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment to increase the amount of or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)         Receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or Section 2.04, as applicable.

 

Each Loan and each issuance, amendment to increase the amount of or extension of
a Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

Section 4.03.      First Borrowing by Each Eligible Subsidiary. The obligation
of each Lender to make a Loan, and the obligation of each Issuing Bank to issue
a Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

(a)        Receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary reasonably acceptable to the Administrative Agent,
substantially to the effect of Exhibit C hereto and covering such other matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably require.

 

(b)        Receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority for and the validity of the Election to Participate of such
Eligible Subsidiary and this Agreement of such Eligible Subsidiary, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

 



65

 

 

(c)         Receipt by each Lender not less than five Euro-Currency Business
Days prior to the date of such Borrowing or issuance of all documentation and
other information reasonably requested in writing by such Lender in order to
allow it to comply with applicable “know your customer” and anti-money
laundering rules and regulations with respect to such Eligible Subsidiary
(including in connection with the Patriot Act and the Beneficial Ownership
Regulation).

 

(d)        Receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or Section 2.04, as applicable.



 

Article 5
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (other than
those backed by a standby letter of credit or cash collateralized, in each case
in amounts and on terms satisfactory to the Issuing Bank and the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that it will, and will cause each of its
Subsidiaries or Significant Subsidiaries, as appropriate, to:

 

Section 5.01.      Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except (i) in the case of each Subsidiary that is not a
Borrower to the extent that the failure to take any such action could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.02.

 

(b)        Do or cause to be done all things necessary to (i) obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names (as
applicable) material to the conduct of its business, (ii) comply in all material
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted, and (iii) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except in the case
of clauses (i), (ii) and (iii) above, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.02.      Insurance. In the case of the Company and each Significant
Subsidiary, keep its insurable properties insured at all times in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including without
limitation by the maintenance of self-insurance to the extent consistent with
industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.

 



66

 

 

Section 5.03.      Taxes. In the case of the Company and each Significant
Subsidiary, pay and discharge all income and other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default; provided that such payment and discharge shall not be required with
respect to any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate action and the
Company or such Significant Subsidiary shall, to the extent required by GAAP,
set aside on its books adequate reserves with respect thereto, except in each
case, to the extent that the failure to do so could not in the aggregate
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04.      Financial Statements, Reports, Etc. In the case of the
Company, furnish to the Administrative Agent (which will promptly furnish same
to each Lender):

 

(a)        within 90 days after the end of each fiscal year, its Consolidated
balance sheet and related Consolidated statements of earnings, cash flows and
shareholders’ equity, showing the financial position of the Company and its
Consolidated Subsidiaries as of the close of such fiscal year and their results
of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.

 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its Consolidated balance sheet and related
Consolidated statements of earnings and cash flows showing the financial
position of the Company and its Consolidated Subsidiaries as of the close of
such fiscal quarter and their results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year and their cash flows for the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial position,
results of operations and cash flows of the Company on a Consolidated basis in
accordance with GAAP consistently applied (except with respect to consistency as
otherwise indicated therein), subject to normal year-end audit adjustments and
the absence of footnotes;

 



67

 

 

(c)         concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate, substantially in the form of Exhibit
F hereto, of a Financial Officer (i) certifying that no Default has occurred or,
if a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
setting forth computations in reasonable detail reasonably satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Section 7.01;

 

(d)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by it
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of or all the functions of such Commission, or with any
national securities exchange, or distributed to its shareholders generally, as
the case may be; and

 

(e)        promptly, from time to time, (x) such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, at the request of any Lender, may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation (it being understood and agreed that
neither the Company nor any of its Subsidiaries shall be required to disclose or
discuss, or permit the inspection, examination or making of extracts of, any
records, books, information or account or other matter (1) in respect of which
disclosure to the Administrative Agent, any Lender or their representatives is
then prohibited by applicable law or any agreement binding on the Company or its
Subsidiaries, (2) that is protected from disclosure by the attorney-client
privilege or the attorney work product privilege or (3) constitutes
non-financial trade secrets or non-financial proprietary information).

 

Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which (x)
such information has been posted on the Internet by the Securities and Exchange
Commission at https://www.sec.gov/edgar/searchedgar/webusers.htm (or any
successor website) or (y) the Company provides notice to the Administrative
Agent that such information has been posted on the Company’s website on the
Internet at www.cummins.com or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery. Notwithstanding
the above, if any report, certificate or other information required under this
Section 5.04 is due on a day that is not a Domestic Business Day, then such
report, certificate or other information shall be required to be delivered on
the first day after such day that is a Domestic Business Day.

 



68

 

 

Section 5.05.      Litigation and Other Notices. In the case of the Company,
furnish to the Administrative Agent (which will promptly notify each Lender)
prompt written notice of the following:

 

(a)        any Default of which an executive officer of the Company has
knowledge, specifying the nature and extent thereof and the corrective action
(if any) proposed to be taken with respect thereto;

 

(b)        the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Company or any Affiliate thereof as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events which have occurred, could reasonably be expected to result
in a Material Adverse Effect;

 

(d)        any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;

 

(e)        any change, following the effectiveness thereof, in the Company’s
senior unsecured debt rating from S&P or Moody’s or in its corporate credit
rating from S&P; and

 

(f)          any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

Section 5.06.      Maintaining Records; Access to Properties and Inspections. In
the case of the Company and each Significant Subsidiary, maintain all financial
records in a manner sufficient to be able to prepare financial statements in
accordance with GAAP and permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Company or any
Significant Subsidiary at reasonable times and as often as reasonably requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by any Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Company or any Significant Subsidiary
with the officers thereof and independent accountants therefor; provided that
(i) the Company or such Significant Subsidiary may require that a representative
appointed by it be present at such inspections or discussions, (ii) the
obligations of the Company and its Significant Subsidiaries under this Section
are subject to, and the Administrative Agent and any such Lender shall comply
with, all applicable confidentiality restrictions, (iii) unless an Event of
Default has occurred and is continuing, the Company and its Significant
Subsidiaries, taken as a whole, shall only be required to reimburse the
Administrative Agent and each Lender in the aggregate for the expenses incurred
by the Administrative Agent and each Lender for one such visit and inspection by
the Administrative Agent and each Lender in any calendar year and (iv) it is
understood and agreed that neither the Company nor any of its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any records, books, information or account or other
matter (1) in respect of which disclosure to the Administrative Agent, any
Lender or their representatives is then prohibited by applicable law or any
agreement binding on the Company or its Subsidiaries, (2) that is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege or (3) constitutes non-financial trade secrets or non-financial
proprietary information.

 



69

 

 

Section 5.07.      Use of Proceeds and Letters of Credit. Use the proceeds of
the Loans and request the issuance of Letters of Credit only for the general
corporate purposes of the Company and its Subsidiaries. The Company and its
Subsidiaries are not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U). No
part of the proceeds of any Loan will be used, whether directly or indirectly,
(a) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulation T, Regulation U and Regulation X, or (b) in any
hostile acquisition of another Person. None of the Credit Parties will request
any Borrowing or Letter of Credit, and none of the Credit Parties shall use, and
each of the Credit Parties shall procure that none of its subsidiaries nor its
or their respective directors, officers, employees and agents shall use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent such activities, business or transaction would violate
Sanctions if conducted by a company organized in the United States or by a
company organized in a European Union member state, or (C) in any other manner
that would result in liability to any Lender, the Administrative Agent, any
Issuing Bank or any Swingline Lender under any applicable Sanctions or the
violation of any Sanctions by any Lender, the Administrative Agent, any Issuing
Bank or any Swingline Lender.

 

Section 5.08.      Compliance with Laws. Comply with all applicable laws,
statutes, rules and regulations, including Environmental Laws, and obtain,
maintain and comply with any and all licenses, approvals, notifications,
registrations or permits required by such applicable laws, statutes, rules and
regulations except to the extent that, in any such case, failure to do so could
not be reasonably expected to have a Material Adverse Effect. Each of the Credit
Parties will maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Credit Parties and each of their
respective subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, in each case in all
material respects.

 

Article 6
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (other than those backed by a
standby letter of credit or cash collateralized, in each case in amounts and on
terms satisfactory to the Issuing Bank and the Administrative Agent ) and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that it will not, and will not cause or permit any of its
Subsidiaries to:

 



70

 

 

Section 6.01.      Negative Pledge. Create, incur, assume or permit to exist any
Lien on any property or assets (including stock or other securities of
Subsidiaries) now owned or hereafter acquired by it or on any income or rights
in respect of any thereof, except:

 

(a)        Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested by proper action and for
which adequate reserves in accordance with GAAP are established;

 

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;

 

(c)         pledges and deposits and other Liens made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

 

(d)        Liens (including deposits) to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature, in each case in
the ordinary course of business;

 

(e)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere materially with the
ordinary conduct of business of the Company or any Subsidiary;

 

(f)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or assets of the Company or any
Subsidiary;

 

(g)        Liens (including deposits) in connection with self-insurance;

 

(h)        judgment or other similar Liens in connection with legal proceedings
in an aggregate principal amount (net of amounts for which relevant insurance
providers have delivered written acknowledgements of coverage) not to exceed
$300,000,000; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith by appropriate proceedings;

 

(i)          Liens arising in connection with advances or progress payments
under government contracts;

 

(j)          Liens on assets of Subsidiaries securing Indebtedness payable to
the Company or any Wholly-Owned Consolidated Subsidiary;

 



71

 

 

(k)        Liens on cash and cash equivalents deposited to discharge and/or
defease Indebtedness in accordance with the terms thereof;

 

(l)          [Reserved]

 

(m)     Liens securing Indebtedness other than Indebtedness described in
paragraphs (a) through (l) above, to the extent and only to the extent that the
aggregate amount of Priority Indebtedness shall not exceed the greater of (x)
$2,500,000,000 and (y) 12.5% of the Consolidated assets of the Company and its
Consolidated Subsidiaries as reflected in the annual or quarterly report then
most recently filed by the Company with the Securities and Exchange Commission,
determined at the time such Liens are granted and at the time of any subsequent
incurrence of Indebtedness secured thereby;

 

(n)        Liens arising from leases, subleases or licenses granted to others
which do not interfere in any material respect with the business of the Company
or any of the Subsidiaries;

 

(o)        Liens in respect of an agreement to dispose of any asset, to the
extent such disposal is permitted by this Agreement;

 

(p)        Liens arising under any retention of title arrangements entered into
in the ordinary course of business or over goods or documents of title to goods
arising in the ordinary course of documentary credit transactions;

 

(q)        Liens arising due to any cash pooling, netting or composite
accounting arrangements between any one or more of the Company and any of the
Subsidiaries or between any one or more of such entities and one or more banks
or other financial institutions where any such entity maintains deposits;

 

(r)         customary rights of set off, revocation, refund or chargeback or
similar rights under deposit disbursement, concentration account agreements or
under the Uniform Commercial Code (or comparable foreign law) or arising by
operation of law of banks or other financial institutions where the Company or
any of the Subsidiaries maintains deposit, disbursement or concentration
accounts in the ordinary course of business;

 

(s)         the replacement, extension or renewal of any Lien permitted by
clause (f) above upon or in the same assets subject thereto or the replacement,
extension or renewal (to the extent the amount thereof is not increased) of the
Indebtedness or other obligation secured thereby; and

 

(t)         Liens on proceeds of any of the assets permitted to be the subject
of any Lien or assignment permitted by this Section 6.01.

 

Section 6.02.      Mergers, Consolidations, and Sales of Assets. In the case of
the Company and any other Borrower, merge with or into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of its assets, or
liquidate or dissolve or reorganize in a jurisdiction that is not an Approved
Jurisdiction, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary or other Person may merge into or consolidate with the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary that is a Borrower may merge into or consolidate with any other
Person in a transaction in which the surviving entity is a Wholly-Owned
Consolidated Subsidiary; provided that the surviving corporation shall be a
Borrower organized under the laws of an Approved Jurisdiction, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
other Person.

 



72

 

 

 

Section 6.03.      Priority Indebtedness. In the case of Subsidiaries, incur,
create, assume or permit to exist any Priority Indebtedness if, immediately
after giving effect to the incurrence thereof, the aggregate amount of Priority
Indebtedness would exceed the greater of (x) $2,500,000,000 and (y) 12.5% of the
Consolidated assets of the Company and its Consolidated Subsidiaries as
reflected in the annual or quarterly report then most recently filed by the
Company with the Securities and Exchange Commission.

 

Article 7
Financial Covenant

 

Section 7.01.      Net Debt to Total Capital. The Company will not permit the
ratio (the “Net Debt to Total Capital Ratio”) of (a) Consolidated Net Debt to
(b) Consolidated Total Capital, each determined as of the last day of each
fiscal quarter, to be greater than 0.65:1; provided that, at any time after the
definitive agreement for any Material Acquisition shall have been executed (or,
in the case of a Material Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Material Acquisition (or termination of the definitive
documentation in respect thereof (or such later date as such indebtedness ceases
to constitute Acquisition Indebtedness as set forth in the definition of
“Acquisition Indebtedness”)), any Acquisition Indebtedness (and the proceeds of
such Indebtedness) shall be excluded from the determination of the Net Debt to
Total Capital Ratio.



 

Article 8
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)        any representation or warranty made, or deemed made, in or pursuant
to the Loan Documents, or any representation, warranty, statement or information
contained in any written report, certificate, financial statement or other
instrument furnished by or on behalf of any Credit Party in connection with or
pursuant to the Loan Documents, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;

 

(b)        default shall be made in the payment of any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or pursuant to any provision of the Loan Documents
or otherwise;

 



73

 

 

(c)         default shall be made in the payment of any interest on any Loan or
any fee or any other amount (other than an amount referred to in (b) above) due
under the Loan Documents, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Domestic Business
Days;

 

(d)        default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
Section 5.05(a), Section 5.07, Article 6 or Article 7 and such default shall
continue unremedied for a period of five Domestic Business Days after the
earlier of (i) a Financial Officer of the Company becoming aware thereof and
(ii) notice thereof from the Administrative Agent or any Lender to the Company;

 

(e)        default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
the Loan Documents (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of ten Domestic Business
Days after notice thereof from the Administrative Agent or any Lender to the
Company;

 

(f)          the Company or any Subsidiary shall (i) fail to pay any of its
Indebtedness (excluding Indebtedness owing to the Company or any of its
Subsidiaries) in excess of $125,000,000 in the aggregate when due and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness or (ii) fail to
observe or perform any term, covenant or condition on its part to be observed or
performed under any agreement or instrument relating to any such Indebtedness,
when required to be observed or performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or permit the acceleration of,
the maturity of such Indebtedness or such Indebtedness has been accelerated and
such acceleration has not been rescinded; or any amount of Indebtedness in
excess of $125,000,000 shall be required to be prepaid, defeased, purchased or
otherwise acquired by the Company or any Subsidiary (other than by a regularly
scheduled required prepayment and other than secured Indebtedness that becomes
due as a result of the voluntary transfer of assets securing such Indebtedness),
prior to the stated maturity thereof; provided that none of the following shall
give rise to an Event of Default: (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of assets securing such Indebtedness or
a casualty or similar event, (ii) mandatory prepayments or offers to purchase of
Indebtedness in accordance with the documentation governing such Indebtedness by
reason of the receipt of net cash proceeds of (A) other Indebtedness, (B)
dispositions (including, without limitation, as the result of casualty events
and governmental takings) or (C) equity issuances, or by reason of the
generation of excess cash flow in an amount equal to a percentage thereof,
(iii) change of control offers made within 60 days after an acquisition with
respect to, and effectuated pursuant to, Indebtedness of an acquired Person or
Indebtedness assumed by the Company or a Subsidiary pursuant to a mandatory
successor obligor clause under such Indebtedness in connection with the
acquisition of all or substantially all of the assets of a Person, (iv) any
default under Indebtedness of an acquired business if such default is cured, or
such Indebtedness is repaid, within 60 days after the acquisition of such
business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Indebtedness, (v) prepayments required by
the terms of Indebtedness as a result of customary provisions in respect of
illegality, replacement of lenders and gross-up provisions for Taxes, increased
costs, capital adequacy and other similar customary requirements and (vi) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with the terms of such Indebtedness solely as
the result of the Company or any Subsidiary delivering a prepayment, redemption
or similar notice with respect to such prepayment, redemption or other
satisfaction;

 



74

 

 

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Significant Subsidiary, or of a substantial
part of the property or assets of the Company or any Significant Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary, or for a substantial part of the property or assets of
the Company or any Significant Subsidiary, or (iii) the winding-up or
liquidation of the Company or any Significant Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days, or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)        the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary, or for a substantial part of the property or assets of
the Company or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of authorizing any of the foregoing;

 

(i)          one or more judgments for the payment of money in an aggregate
amount in excess of $125,000,000 shall be rendered against the Company, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed; provided, however, that any such judgment shall not
be included in the calculation of the aggregate amount of judgments under this
clause (i) if and for so long as (A) the amount of such judgment is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment;

 

(j)          a Change in Control shall occur;

 

(k)        the provisions of Article 11 shall cease to constitute valid, binding
and enforceable obligations of the Company for any reason, or any Credit Party
shall have so asserted in writing; or

 



75

 

 

(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of the
Required Lenders, and shall at the request of the Required Lenders, by notice to
the Company, take any or all of the following actions, at the same or different
times: (i) terminate forthwith the Commitments, (ii) declare the Loans then
outstanding to be forthwith due and payable, whereupon the principal of the
Loans, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of any Borrower accrued hereunder, shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.05(k); and upon the
occurrence of any event described in paragraph (g) or (h) above with respect to
any Borrower, the Commitments shall automatically terminate and the principal of
all Loans then outstanding and cash collateral for the LC Exposure, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Borrower, anything
contained herein to the contrary notwithstanding.

 

Article 9
The Agents

 

Section 9.01.      Appointment and Authorization of Administrative Agent. Each
of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to it by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 9.02.      Rights and Powers of Administrative Agent as a Lender. The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

Section 9.03.      Limited Duties and Responsibilities of Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and (c) except
as expressly set forth in any Loan Document, the Administrative Agent shall not
have any duty to disclose, and shall not be liable to any Lender for the failure
to disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered under any Loan
Document or in connection therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 



76

 

 

Section 9.04.      Authority of Administrative Agent to Rely on Certain
Writings, Statements and Advice. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it in good faith, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.      Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.06.      Resignation; Successor Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Company. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as a successor Administrative Agent hereunder,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 



77

 

 

Section 9.07.      Credit Decisions by Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08.      Administrative Agent’s Fee. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

Section 9.09.      Other Agents. Nothing in the Loan Documents shall impose on
any Agent or Arranger other than the Administrative Agent, in its capacity as an
Agent or Arranger, any obligation or liability whatsoever.

 

Section 9.10.      Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Credit Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 



78

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agents, the
Documentation Agents or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Credit
Party, that none of the Administrative Agent, or the Arrangers, the Syndication
Agents, the Documentation Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

(c)         Each of the Administrative Agent and each Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 



79

 

 

Section 9.11.      Posting of Communications.

 

(a)        The Company agrees that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the
Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other similar electronic platform chosen by the
Administrative Agent reasonably and in good faith to be its electronic
transmission system and used by it for such purpose with respect to its credit
facilities generally (the “Approved Electronic Platform”).

 

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Amendment No. 1 Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, each of
the Issuing Banks and the Company acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks and the Company hereby approves distribution of the Communications through
the Approved Electronic Platform and understands and assumes the risks of such
distribution, other than risks arising from the gross negligence, bad faith or
willful misconduct of any of the foregoing parties (as determined by a court of
competent jurisdiction by a final and nonappealable judgment).

 

(c)         THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM, OTHER THAN DIRECT ACTUAL DAMAGES ARISING FROM THE gross negligence,
bad faith or willful misconduct of any applicable party (as determined by a
court of competent jurisdiction by a final and nonappealable judgment).

 



80

 

 

(d)        Each Lender and each Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or each Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e)        Each of the Lenders, each of the Issuing Banks and the Company agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

 

(f)          Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Article 10
Representations and Warranties of Eligible Subsidiaries

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 10.01.  Organization; Powers. Such Eligible Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to execute,
deliver and perform its obligations hereunder and under each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder and (c) is a Wholly-Owned Consolidated Subsidiary.

 

Section 10.02.  Authorization. The Transactions and the execution and delivery
by such Eligible Subsidiary of its Election to Participate and the performance
by such Eligible Subsidiary of this Agreement, (a) have been duly authorized by
all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such Eligible Subsidiary, (ii)materially violate any order of any
Governmental Authority or (iii) materially violate any provision of any material
indenture, agreement or other instrument to which such Eligible Subsidiary is a
party or by which any of them or any of their property is or may be bound, (iv)
be in material conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument or (v) result in the creation or imposition of any
Lien upon any property or assets of such Eligible Subsidiary (other than under
any Loan Document).

 



81

 

 

Section 10.03.  Enforceability. Its Election to Participate has been duly
executed and delivered by such Eligible Subsidiary, and this Agreement
constitutes a legal, valid and binding obligation of such Eligible Subsidiary
enforceable against such Eligible Subsidiary in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 10.04.  Taxes. Except as disclosed in such Election to Participate,
there is no income, stamp or other tax of any country, or any taxing authority
thereof or therein, imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Eligible Subsidiary pursuant
hereto, or is imposed on or by virtue of the execution, delivery or enforcement
of its Election to Participate.

 

Article 11
Guaranty

 

Section 11.01.  The Guaranty. The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each obligation to reimburse any LC Disbursement incurred by each other
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by each other Borrower under this Agreement. Upon failure
by any other Borrower to pay punctually any such amount, the Company agrees that
it shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement.

 

Section 11.02.  Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional, irrevocable and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)        any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower or any other Person under any Loan
Document or by operation of law or otherwise (except to the extent the foregoing
expressly releases the Company’s obligations under this Article 11);

 

(b)        any modification or amendment of or supplement to any Loan Document
(other than any modification, amendment or supplement of this Article 11
effected in accordance with Section 12.02);

 

(c)         any release, impairment, non-perfection or invalidity of any direct
or indirect security for any obligation of any Borrower or any other Person
under any Loan Document;

 



82

 

 

(d)        any change in the corporate existence, structure or ownership of any
Borrower or any other Person or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any other Person or its
assets or any resulting release or discharge of any obligation of any Borrower
or any other Person contained in any Loan Document;

 

(e)        the existence of any claim, set-off or other rights which the Company
may have at any time against any other Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(f)          any invalidity or unenforceability relating to or against any
Borrower or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Borrower of the principal of or interest on any Loan or any other amount
payable by it under any Loan Document; or

 

(g)        any other act or omission to act or delay of any kind by any
Borrower, the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Company’s
obligations hereunder (in each case other than payment in full of the
obligations guaranteed hereunder).

 

Section 11.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each of the Company’s obligations hereunder shall remain in full
force and effect until the Commitments shall have terminated and the principal
of and interest on the Loans and all other amounts payable hereunder by the
Company and each other Borrower under this Agreement shall have been paid in
full in cash (or backed by a standby letter of credit or cash collateralized, in
each case in amounts and on terms satisfactory to the Issuing Bank and the
Administrative Agent) and all LC Disbursements shall have been reimbursed. If at
any time any payment of the principal of or interest on any Loan or any other
amount payable by any other Borrower under this Agreement is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, the Company’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 

Section 11.04.  Waiver by the Company. The Company irrevocably waives acceptance
of its guaranty under this Article 11, presentment, demand (except as provided
in Section 11.01), protest and any notice not provided for herein, as well as,
solely for purposes of Article 11 any requirement that at any time any action be
taken by any Person against any Borrower or any other Person. The Company’s
guaranty hereunder is a guaranty of payment and not merely of collection.

 

Section 11.05.  Subrogation. Upon making any payment with respect to any
Borrower hereunder, the Company shall be subrogated to the rights of the payee
against such Borrower with respect to such payment; provided that the Company
shall not enforce any payment by way of subrogation unless all amounts of
principal of and interest on the Loans to such Borrower and all other amounts
payable by such Borrower under this Agreement have been paid in full in cash.

 



83

 

 

Section 11.06.  Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under this Agreement is stayed upon
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

Section 11.07.  Continuing Guaranty. The Company’s guaranty hereunder is a
continuing guaranty, shall be binding on the Company and its successors and
assigns, and shall be enforceable by the Lenders. If all or part of any Lender’s
interest in any obligation guaranteed by the Company is assigned or otherwise
transferred, the transferor’s rights under the Company’s guaranty, to the extent
applicable to the obligation so transferred, shall automatically be transferred
with such obligation.

 

Article 12
Miscellaneous

 

Section 12.01.  Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(i)            if to the Company, to it at Cummins Inc., 500 Jackson Street,
Box 3005, Columbus, Indiana 47202-3005, Attention of Vice President/Treasurer
(Email: donald.jackson@cummins.com);

 

(ii)            if to any Subsidiary Borrower, to it care of the Company;

 

(iii)            if to the Administrative Agent, (A) to JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention
of Loan & Agency Services Group – Joe Aftanis (Phone: 303-552-0847; Facsimile:
302-634-3301; Email: joe.aftanis@jpmorgan.com) and (B) in the case of a
notification of the DQ List, to JPMDQ_Contact@jpmorgan.com;

 

(iv)            if to JPMCB as Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
10420 Highland Manor Drive, Floor 4, Tampa, Florida 33610, Attention of Standby
LC Dept. Ralph Davis (Facsimile No. 813-432-5161) and, if such notice concerns a
Letter of Credit denominated in an Alternative Currency, also to it at JPMorgan
Europe London Office (Facsimile No. 44 207 777 2360);

 

(v)            if to JPMCB as Swingline Lender:

 

(A)            for Swingline Loans made in Dollars, to it at JPMorgan Chase
Bank, N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713,
Attention of Loan & Agency Services Group – Joe Aftanis (Phone: 303-552-0847;
Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 



84

 

 

(B)            for Swingline Loans made in Euros or Pound Sterling, to Email:
european.loan.operations@jpmorgan.com and emea.slt.maintenance@jpmchase.com;
with a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5/1st
Floor, Newark, DE 19713, Attention of Loan & Agency Services Group – Joe Aftanis
(Phone: 303-552-0847; Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(vi)            if to Bank of America, N.A. as Swingline Lender, to it at Bank
of America, N.A., Building C 2380 Performance Dr., TX2-984-03-23, Richardson, TX
75082, Attention of Jennifer Ollek (Phone: 469-201-8863; Facsimile:
214-290-8374; Email: Jennifer.a.ollek@baml.com);

 

(vii)            if to Bank of America, N.A. as Issuing Bank, to it at Bank of
America, N.A., 1 Fleet Way, Scranton, PA 18507 (Phone: 1-800-370-7519;
Facsimile: 1-800-755-8743; Email: For new issuance requests or amendments:
Scranton Standby LC (scranton_standby_lc@bankofamerica.com); For an inquires and
investigation: Trade Client Service Team US (tradeclientserviceteamus@baml.com);

 

(viii)            if to Citibank, N.A., as Swingline Lender,

 

(A)            for Swingline Loans made in Dollars, to it at 1615 Brett Road,
Building III., New Castel, DE 19720, Attention of Loan Administration
(Facsimile: 646-274-5000; Email: GLOriginationOps@citigroup.com);

 

(B)            for Swingline Loans made in Euros or Pound Sterling, to it at
Citibank Europe PLC, Poland Branch, Prosta 36 Street, 00-838, Warsaw, Poland
(Facsimile: 0044-207-655-2380; Email: londonloans@citi.com);

 

(ix)            if to Citibank, N.A., as Issuing Bank, to it at 1615 Brett Road,
Building III., New Castel, DE 19720, Attention of Loan Administration
(Facsimile: 646-810-5536; Email: citiconsentrequests@citi.com);

 

(x)            if to HSBC Bank USA, National Association, as Swingline Lender,
to it at 452 Fifth Avenue, New York, NY 10018, Attention of Loan Administration
(Phone: 212-525-1529; Facsimile: 847-793-3415; Email:
CTLANY.LoanAdmin@us.hsbc.com);

 

(xi)            if to HSBC Bank USA, National Association, as Issuing Bank, as
Issuing Bank, to it at Global Trade and Receivables Finance (GTRF) c/o Williams
Lea Tag, 1212 Avenue of the Americas, 17th Floor, New York, NY 10036, USA);

 

(xii)            if to ING Bank N.V., Dublin Branch, as Swingline Lender, to it
at ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, D16
A4W6, Ireland, Attention of Alan Maher, Director (Phone: +353-1-638-4008;
Facsimile: +353 1 638 4072; Email: Execution.Lending.AMS.Team6@ing.com);

 

(xiii)            if to ING Bank N.V., Dublin Branch, as Issuing Bank, to it at
ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, D16 A4W6,
Ireland, Attention of Alan Maher, Director (Phone: +353-1-638-4008; Facsimile:
+353 1 638 4072; Email: Email: Execution.Lending.AMS.Team6@ing.com); and

 



85

 

 

(xiv)            if to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

 

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

(c)         Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received during the recipient’s normal business
hours.

 

Section 12.02.  Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
under the Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)        Except as provided in Section 2.25 with respect to an Incremental
Term Loan Amendment or as provided in Section 2.13(b), no Loan Document nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders; provided that no such agreement shall:

 



86

 

 

(i)            (A) increase the Commitment of any Lender without the written
consent of such Lender (provided that an amendment, modification, waiver or
consent with respect to any condition precedent, covenant, mandatory prepayment
pursuant to Section 2.20(b), Event of Default or Default shall not constitute an
increase in the Commitment of any Lender), (B) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
with respect to the incremental 2% included in the determination of the
applicable interest rate under Section 2.12(d) or 2.05(i)), or reduce any fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby, (C) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.20(b), in each case
which shall only require the approval of the Required Lenders), (D) change
Section 2.08(d) or Section 2.18(b) or Section 2.18(c) in a manner that would
alter the ratable reduction of Commitments or pro rata sharing of payments
required thereby, or change any provision requiring that funding of amounts by
the Lenders be on a ratable basis, without the written consent of each Lender
directly and adversely affected thereby, (E) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender directly
affected thereby (it being understood that, solely with the consent of the
parties prescribed by Section 2.25 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (F) release the Company
from its guaranty under Article 11 hereof, or limit its liability in respect of
such guaranty, without the written consent of each Lender, (G) change any of the
provisions of Section 2.23 without the consent of the Administrative Agent, the
Swingline Lenders and the Issuing Banks or (H) amend the definition of
“Applicable Percentage” without the written consent of each Lender; provided
that no consent of any Defaulting Lender shall be required pursuant to clause
(D), (E) or (H) above as to any modification that does not adversely affect such
Defaulting Lender in a non-ratable manner;

 

(ii)            amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender under any Loan
Document without the prior written consent of the Administrative Agent, such
Issuing Bank or such Swingline Lender, as the case may be; or

 

(iii)            (A) subject any Subsidiary Borrower to any additional
obligation without the written consent of such Borrower, (B) increase the
principal of or rate of interest on any outstanding Loan of any Subsidiary
Borrower without the written consent of such Borrower, (C) accelerate the stated
maturity of any outstanding Loan of any Subsidiary Borrower without the written
consent of such Borrower or (D) change this proviso (iii) without the prior
written consent of each Subsidiary Borrower.

 

(c)         Notwithstanding any provision herein to the contrary, as to any
amendment, amendment and restatement or other modifications otherwise approved
in accordance with this Section, it shall not be necessary to obtain the consent
or approval of any Lender that, upon giving effect to such amendment, amendment
and restatement or other modification, would have no Commitment or outstanding
Loans so long as such Lender receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, amendment and restatement or
other modification becomes effective.

 



87

 

 

(d)        Notwithstanding any provisions herein to the contrary, if the
Administrative Agent and the Company acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Company shall be permitted to amend, modify or supplement such provision to cure
such ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, so long as, in each case, the Lenders shall have
received at least ten Domestic Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within ten Domestic Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.

 

Section 12.03.  Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent, and its Affiliates, including the reasonable,
documented and invoiced fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented and invoiced out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance, amendment
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)        The Company shall indemnify the Administrative Agent, each Arranger,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented costs and expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation, arbitration or proceeding, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto,
relating to (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties thereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates or representatives, (ii) from the material breach in bad faith by
such Indemnitee of its express obligations under the Loan Documents or (iii) a
dispute solely among Indemnitees (other than a dispute involving a claim against
an Indemnitee in its capacity as an arranger or agent in respect of the
Agreement, and in any such event described in this clause (iii) solely to the
extent that the underlying dispute does not arise as a result of any action,
inaction, representation or misrepresentation of, or information provided, or
that was failed to be provided, by or on behalf of, the Company or any of its
Subsidiaries).

 



88

 

 

(c)         To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank or any Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or such Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such.

 

(d)        To the extent permitted by applicable law, each Credit Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 12.04.  Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)        (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

 



89

 

 

(A)            the Company; provided that (x) no consent of the Company shall be
required for (1) an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (it being understood that the Company shall nevertheless receive
prompt notice, either prior to or promptly after such assignment, of any such
assignment to a Lender, an Affiliate of a Lender or an Approved Fund) (provided
further, notwithstanding the preceding clause (1), so long as no Event of
Default under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is
continuing, the consent of the Company shall be required if, after giving effect
to such assignment, the assignee, collectively with its affiliated Lenders and
affiliated Approved Funds, would, as a result of such assignment, hold more than
fifteen percent (15%) of the aggregate amounts of Loans and unused Commitments)
or, (2) if an Event of Default under paragraph (b), (c), (g) or (h) of Article 8
has occurred and is continuing, any other assignee and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Euro-Currency Business
Days after receipt of written notice thereof; and

 

(B)            the Administrative Agent, each Issuing Bank and each Swingline
Lender; provided that no consent of the Administrative Agent, any Issuing Bank
or any Swingline Lender, shall be required for an assignment to an assignee that
is a Lender or an Affiliate of a Lender immediately prior to giving effect to
such assignment.

 

 (ii)            Assignments shall be subject to the following additional
conditions:

 

(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default under paragraph (b), (c), (g)
or (h) of Article 8 has occurred and is continuing;

 

(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 



90

 

 

(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500;

 

(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)            in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in paragraph (i) of the first proviso to
Section 12.02(b) that affects such CLO; and

 

(F)            no assignment, whether in whole or in part (including
participations), may be made to (i) the Company or any of its Affiliates or
subsidiaries, (ii) any Defaulting Lender or any Person who, upon becoming a
Lender, would constitute a Defaulting Lender, (iii) a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) or (iv) Disqualified Institution without the prior
written consent of the Company.

 

For the purposes of this Section 12.04, the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 



91

 

 

“Disqualified Institution” means (i) those Persons identified by the Company to
the Administrative Agent and the Lenders in writing prior to the Amendment No. 1
Effective Date, (ii) those Persons that are reasonably determined by the Company
to be competitors of the Company or any of its Subsidiaries and that have been
specifically identified by the Company to the Administrative Agent and the
Lenders in writing prior to the Amendment No. 1 Effective Date and (iii) in the
case of each of clauses (i) and (ii) (and any supplements thereto as
contemplated below), any of their respective Affiliates, to the extent any such
Affiliate (x) is clearly identifiable as an Affiliate of the applicable Person
solely by similarity of such Affiliate’s name and (y) is not a bona fide debt
investment fund that is an Affiliate of such Person; provided that, the Company,
by notice to the Administrative Agent and the Lenders after the Amendment No. 1
Effective Date, shall be permitted to supplement from time to time in writing by
name the list of Persons that are Disqualified Institutions to the extent that
the Persons added by such supplements are competitors of the Company or any of
its Subsidiaries (or Affiliates of competitors that are not bona fide debt
investment funds). Each such supplement shall become effective three (3)
Domestic Business Days after delivery thereof to the Administrative Agent and
the Lenders (including through an Approved Electronic Platform) in accordance
with Section 12.01, but shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans (but solely with respect to such Loans). It is understood and agreed that
(A) the Administrative Agent shall have no responsibility, liability or duty, to
ascertain, inquire, monitor or enforce whether any Lender or potential Lender is
a Disqualified Institution, (B) the Company’s failure to deliver such list (or
supplement thereto) in accordance with Section 12.01 shall render such list (or
supplement) not received and not effective and (C) “Disqualified Institution”
shall exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent (which notice may be distributed to the Lenders) from time to time in
accordance with Section 12.01.

 

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)            The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 



92

 

 

 

  

(v)            Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)         (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) each Borrower, the Administrative Agent, each Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) in the case of any sale of a participation to a Disqualified
Institution, the Borrower shall have provided its prior written consent thereto.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in paragraph (i) of the first
proviso to Section 12.02(b) that affects such Participant. Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15, 2.16 and Section 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of each Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the
United States Treasury Regulations (or, in each case, any amended or successor
version) or, if different, under Sections 871(h) or 881(c) of the Code. The
entries in the Participant Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 



93

 

 

(ii)            A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant shall not be entitled
to the benefits of Section 2.16 unless the Participant complies with the
obligations of (e), (f), (g), (h) and (i) of Section 2.16, as applicable, as if
it were a Lender (it being understood that the documentation required shall be
delivered to the participating Lender and, if required by law for reduced
withholding, copies shall be delivered to the Company and the Administrative
Agent).

 

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(f)          Notwithstanding anything to the contrary in this Section 12.04, or
elsewhere in this Agreement, the consent of the Company shall be required (such
consent not to be unreasonably withheld or delayed) for an assignment to an
assignee that is an EEA Financial Institution unless an Event of Default under
paragraph (b), (c), (g) or (h) of Article 8 has occurred and is continuing at
the time of such assignment; provided, however, that no Affiliate of Santander
Bank, N.A. shall be considered an EEA Financial Institution for the purposes of
this clause (f).

 

(g)        Disqualified Institutions.

 

(i)            No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from being a Lender or Participant and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

 



94

 

 

(ii)            If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 12.04), all of
its interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions to whom an assignment or participation is
made in violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Lender party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Lender does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 



95

 

 

(iv)            The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.

 

(v)            The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
by any other Person to any ‎Disqualified Institution.

 

Section 12.05.  Survival. All covenants, agreements, representations and
warranties made by the Company and any other Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit (other than those backed by a standby letter of credit
or cash collateralized, in each case in amounts and on terms satisfactory to the
Issuing Bank and the Administrative Agent) is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 12.03 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 12.06.  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or e-mail shall be effective
as delivery of a manually executed counterpart of this Agreement.

 



96

 

 

Section 12.07.  Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 12.08.  Right of Set-off. If an Event of Default shall have occurred and
be continuing and the maturity of the Loans has been accelerated under Article
8, each Lender and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding deposits held in a trustee, fiduciary, agency or similar capacity
or otherwise for the benefit of a third party) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against any of and all the obligations of
such Credit Party now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have. Each Lender and
each Issuing Bank agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

Section 12.09.  Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the
internal law of the State of New York.

 

(b)        Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that, notwithstanding the governing law provisions of
any applicable Loan Document, any claims brought against the Administrative
Agent by any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

 

(c)         Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment arising out of or relating to any Loan Document or the transactions
relating hereto or thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Federal (to the extent permitted
by law) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Credit Party or its
properties in the courts of any jurisdiction.

 



97

 

 

(d)        Each Credit Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (c) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(e)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12.01; provided that each
Subsidiary Borrower irrevocably appoints the Company as agent of process and
consents to service of process to the Company in the manner provided for notices
in Section 12.01. Nothing in any Loan Document will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

Section 12.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.11.  Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with any Loan Document is made
or satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of any Loan Document, such Borrower shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such short-fall. For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 



98

 

 

Section 12.12.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.13.  Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and will agree to keep such Information
confidential to the same extent as if they were parties hereto and the
disclosing Administrative Agent, Issuing Bank, Swingline Lender or Lender shall
be responsible for any breaches of the provisions of this Section 12.13), (b) to
the extent requested by any central bank or the Federal Reserve or by any
regulatory authority having jurisdiction over it or in connection with any
pledge or assignment permitted under Section 12.04(d), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
any Loan Document or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on and subject to the terms of
this clause (f)(i)) or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations under this Agreement, (g) with the prior written consent of the
Company, (h) to the extent requested by ratings agencies or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from or on behalf of the Company or any of its Affiliates
relating to the Company or its business or any of its Affiliates or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry, after the Company has
publicly disclosed this Agreement in a filing with the Securities and Exchange
Commission (it being understood and agreed that the Company shall so disclose
this Agreement in such a filing as and when required by applicable law). Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 12.14.  USA Patriot Act and Beneficial Ownership Regulation
Notification. Each Lender that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and the requirements of the Beneficial Ownership Regulation
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies such Credit Party, which
information includes the name, address and tax identification number of such
Credit Party and other information that will allow such Lender to identify such
Credit Party in accordance with the Patriot Act and the Beneficial Ownership
Regulation. Each Credit Party agrees to cooperate with each Lender and provide
true, accurate and complete information to such Lender in response to any such
request.

 



99

 

 

Section 12.15.  No Fiduciary Duty(a). (a)(a) Each Agent, each Lender and their
Affiliates (collectively, for purposes of this Section 12.15, the “Lender
Parties”), may have economic interests that conflict with those of the
Borrowers. Each Borrower agrees that, except as expressly provided otherwise in
Section 12.04(b)(iv), nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender Parties and the Borrowers, its stockholders or its affiliates
in connection with the transactions contemplated hereby. The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrowers, on the other, (ii) in connection therewith
and with the process leading to such transactions contemplated by the Loan
Documents each of the Lender Parties is acting solely as a principal and not the
fiduciary of each of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Borrower on other matters) and (iv) each Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate. Each Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to the transactions contemplated hereby and
the process leading thereto. Each Borrower agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower, in connection with the
transactions contemplated hereby or the process leading thereto.(b) 

 

(b)       The Credit Parties further acknowledge and agree, and acknowledges its
subsidiaries’ understanding, that each Lender Party and each Agent and Arranger
is a full service securities or banking firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, any Lender Party, Agent or
Arranger may provide investment banking and other financial services to, and/or
acquire, hold or sell, for its own accounts and the accounts of customers,
equity, debt and other securities and financial instruments (including bank
loans and other obligations) of, any Credit Party and other companies with which
any Credit Party may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Lender Party or any such
Agent or Arranger or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

(c)       In addition, the Credit Parties acknowledge and agree, and acknowledge
their subsidiaries’ understanding, that each Lender Party and its Affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which any Credit
Party may have conflicting interests regarding the transactions described herein
and otherwise. No Lender Party nor its Affiliates will use confidential
information obtained from any Credit Party, its Affiliates and/or its
representatives by virtue of the Transactions contemplated by the Loan Documents
or their other relationships with any Credit Party in connection with the
performance by such Lender Party or its Affiliates of services for other
companies, and no Lender Party nor its Affiliates will furnish any such
information to other companies. The Credit Parties also acknowledge that no
Lender Party has any obligation to use in connection with the Transactions
contemplated by the Loan Documents, or to furnish to any Credit Party,
confidential information obtained from other companies.

 



100

 

 

Section 12.16.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).

 

Section 12.17.  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



101

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature pages follow]

 



102

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  

    CUMMINS INC.                 By:         Name:              Title:          
CMI GLOBAL EQUITY HOLDINGS C.V.           By: CUMMINS INTERNATIONAL      
FINANCE LLC,       Its General Partner           By:         Name:       Title:
          CMI GLOBAL EQUITY HOLDINGS C.V.           By: CMI INTERNATIONAL
FINANCE       PARTNER 2 LLC           By:         Name:       Title:          
CUMMINS EMEA HOLDINGS LIMITED           By:         Name:       Title:          
CMI Global Equity Holdings B.V.                 By:         Name:       Title:

 



[Signature Page to Credit Agreement (Cummins 2018)]

 





 

  

    JPMORGAN CHASE BANK, N.A.,     as Administrative Agent, an Issuing Bank, a  
  Swingline Lender and a Lender           By:         Name:       Title:

 

[Signature Page to Credit Agreement (Cummins 2018)]

 





 

 

    BANK OF AMERICA, N.A.,     as an Issuing Bank, a Swingline Lender and a
Lender,           By:         Name:       Title:

 

[Signature Page to Credit Agreement (Cummins 2018)]

 



 



 

    ING Bank N.V., Dublin Branch,     as an Issuing Bank, a Swingline Lender and
a Lender,           By:         Name:       Title:           By:         Name:  
    Title:    

  

[Signature Page to Credit Agreement (Cummins 2018)]

 



 



 

    CITIBANK, N.A.,     as an Issuing Bank, a Swingline Lender and a Lender,    
      By:         Name:       Title:

 

[Signature Page to Credit Agreement (Cummins 2018)]

 





 

 

    HSBC Bank USA, National Association,     as an Issuing Bank, a Swingline
Lender and a Lender,           By:         Name:       Title:

 

[Signature Page to Credit Agreement (Cummins 2018)]

 





 

  

    [LENDER], as [an Issuing Bank,] [a Swingline Lender][and] a Lender,        
  By:         Name:       Title:                 [for Lenders requiring two
signature blocks]           By:         Name:       Title:

 

[Signature Page to Credit Agreement (Cummins 2018)]

 



 

 

  

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[____________________] (the “Assignor”) and [____________________] (the
“Assignee”). Capitalized definitional terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. The Assignee hereby represents and warrants that it is not a
Disqualified Institution.

 

1. Assignor: ______________________________       2. Assignee:
______________________________             [and is an Affiliate/Approved Fund of
[identify Lender]1]       3. Borrower(s): Cummins Inc., CMI Global Equity
Holdings C.V., Cummins EMEA Holdings Limited, and CMI Global Equity Holdings
B.V.

 

 

 

 

1 Select as applicable.

 

 

 A-1 

 

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement       5. Credit Agreement: The Credit Agreement dated
as of August 22, 2018 among Cummins Inc., CMI Global Equity Holdings C.V.,
Cummins EMEA Holdings Limited, CMI Global Equity Holdings B.V., the Eligible
Subsidiaries referred to therein, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender, and Bank of America, N.A., ING Bank N.V., Dublin Branch, Citibank, N.A.,
and HSBC Bank USA, National Association, as Issuing Banks and Swingline Lenders
and the other agents parties thereto       6. Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans for all
Lenders Amount of
Commitment/Loans Assigned Percentage Assigned of
Commitment/Loans2 $ $ % $ $ % $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Credit Parties and/or their
Related Parties and/or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]           By:       Name:       Title:  

 

 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 A-2 

 

 

 

  ASSIGNEE       [NAME OF ASSIGNEE]           By:      

Name:

 

      Title:  

 

 

 A-3 

 

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent                   By:      

Name:

 

      Title:    

 

[Consented to:]

 

[NAME OF ISSUING BANK]3                   By:      

Name:

 

      Title:    

  

[Consented to:]

 

[NAME OF SWINGLINE LENDER]4                   By:      

Name:

 

      Title:    

  

[Consented to:]

 

CUMMINS INC.5                   By:      

Name:

 

      Title:    

 

 

 

 

3 To be included if the consent of the Issuing Banks is required pursuant to
Section 12.04(b) of the Credit Agreement.

 

4 To be included if the consent of the Swingline Lenders is required pursuant to
Section 12.04(b) of the Credit Agreement. 

 

5 To be included if the consent of the Company is required pursuant to Section
12.04(b) or (f) of the Credit Agreement.

 

 

 A-4 

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents thereunder, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document, (iv) any requirements under applicable law for the Assignee to
become a Lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arrangers or any other Lender and their respective Related Parties, and (vi)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including Section
2.16 thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender and their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



 A-5 

 



 

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. This Assignment and Assumption may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 



 A-6 

 



 

EXHIBIT B-1

 

[FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL]

 

ATTORNEYS AT LAW

 

777 East Wisconsin Avenue

Milwaukee, WI 53202-5306

414.271.2400 TEL

414.297.4900 FAX

www.foley.com

 

CLIENT/MATTER NUMBER

089934-0809

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins Inc. External Counsel Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, CMI Global Equity Holdings C.V.,
Cummins EMEA Holdings Limited, and CMI Global Equity Holdings B.V.
(collectively, the “Original Subsidiary Borrowers”; the Original Subsidiary
Borrowers, together with the Company, the “Opinion Parties”, and individually,
an “Opinion Party”), in connection with, and give this opinion pursuant to,
Section 4.01(b) of the Credit Agreement (the “Credit Agreement”) dated as of the
date hereof among the Opinion Parties, the Eligible Subsidiaries referred to
therein, the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and each
promissory note (collectively, the “Notes”), if any, dated as of the date hereof
made by an Opinion Party and payable to the order of a Lender. Except as
otherwise indicated herein, capitalized definitional terms in this opinion have
the meanings set forth in the Credit Agreement. The Credit Agreement and the
Notes are referred to herein as the “Loan Documents.”

 

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including the Credit Agreement and the
Notes.

 

We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Sharon R. Barner,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law and Netherlands law are addressed in the
opinions dated the date hereof of Joseph Rigler, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you in connection with
the Credit Agreement, and we express no opinion with respect to those matters
(and we have, with your permission, relied in this opinion on such opinions of
Sharon R. Barner and Joseph Rigler as to such matters without independent
verification of the substance of such opinions).

  

 B-1-1 

 



 

In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Loan Documents and each of the certificates delivered pursuant thereto and
(ii) assumed that:

 

(a)          Each of the parties to the Loan Documents is duly organized and
validly existing under the laws of its jurisdiction of organization;

 

(b)         Each of the parties to the Loan Documents has the necessary right,
power, and authority to execute and deliver, and perform its obligations under,
the Loan Documents; the transactions therein contemplated have been duly
authorized by all parties thereto; the Loan Documents have been duly executed,
delivered, and accepted by all parties thereto; and the Loan Documents
constitute the legal, valid, and binding obligation of all parties thereto,
other than the Opinion Parties;

 

(c)         There is no oral or written agreement, understanding, course of
dealing, or usage of trade that affects the rights and obligations of the
parties set forth in the Loan Documents or that would have an effect on the
opinions expressed herein; there are no judgments, decrees, or orders that
impair or limit the ability of any Opinion Party to enter into, execute, and
deliver and perform, observe, and be bound by the Loan Documents and the
transactions contemplated therein; all material terms and conditions of the
relevant transactions are correctly and completely reflected in the Loan
Documents and there has been no waiver of any of the provisions of the Loan
Documents by conduct of the parties or otherwise;

 

(d)          All natural persons who are signatories to the Loan Documents or
the other documents reviewed by us were legally competent at the time of
execution; all signatures on the Loan Documents and the other documents reviewed
by us are genuine; and the copies of all documents submitted to us are accurate
and complete, each such document that is original is authentic, and each such
document that is a copy conforms to an authentic original;

 

(e)          The execution and delivery of, and performance by each Opinion
Party of its obligations under, the Loan Documents do not: (i) constitute a
breach or violation of the organizational documents of such Opinion Party; (ii)
result in a violation of any applicable law, statute, or regulation;
(iii) result in a violation of any judgment, order, writ, injunction, decree,
determination or award; or (iv) constitute an event of default under or result
in a breach or violation of any agreement or other instrument (a) which affects
or purports to affect the Opinion Parties’ rights to borrow money, or (b)
violation of which could have a material adverse effect on the property,
financial condition, or business operations of any Opinion Party; and

 



 B-1-2 

 



 

(f)          No authorization, consent, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required to be obtained or made by any Opinion Party for the due execution and
delivery of, or performance of their respective payment obligations under, the
Loan Documents except (i) such as have been duly obtained or made and are in
full force and effect, and (ii) those that may be required under federal
securities laws and regulations.

 

Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:

 

2.            The Loan Documents to which each Opinion Party is a party are the
valid and binding obligations of such Opinion Party enforceable against it in
accordance with their terms.

 

*              *              *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.            Our opinion is limited by:

 

(i)            Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, preference and other similar laws
and judicially developed doctrines relating to or affecting creditors’ or
secured creditors’ rights and remedies generally;

 

(ii)           General principles of equity, regardless of whether such
principles are considered in a proceeding in equity or at law, and limitations
on the availability of specific performance, injunctive relief, and other
equitable remedies; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel;

 

(iii)         The possibility that certain rights, remedies, waivers, and other
provisions of the Loan Documents may not be enforceable; nevertheless, such
unenforceability will not render the Credit Agreement invalid as a whole or
preclude (a) judicial enforcement of the obligations of the Opinion Parties to
repay the principal, together with interest thereon (to the extent not deemed a
penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and

 



 B-1-3 

 



 

(iv)          Rights to indemnification which may be limited by applicable law
or equitable principles or otherwise unenforceable as against public policy.

 

B.            We express no opinion herein as to any provision in the Loan
Documents: (i) that relates to the subject matter jurisdiction of any federal
court of the United States of America, or any federal appellate court, to
adjudicate any controversy related to the Loan Documents, (ii) that contains a
waiver of an inconvenient forum, (iii) that relates to a right of set-off in
respect of purchases of interests in Loans or with respect to parties that may
not hold mutual debts, (iv) that provides for liquidated damages or (v) that
relates to the waiver of rights to jury trial.

 

C.            We have made no examination of, and express no opinion as to,
whether or not any Opinion Party is in compliance with any representations or
warranties, affirmative or negative covenants or other obligations contained in
the Loan Documents.

 

D.            We understand that you are satisfying yourselves as to the status
under Section 548 of the United States Bankruptcy Code and applicable state
fraudulent conveyance laws of the obligations of the Opinion Parties under the
Loan Documents and we express no opinion thereon.

 

E.            We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Opinion Parties to the extent expressly set forth
herein) with any state, federal or other laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the Opinion Parties to the extent expressly set forth herein).

 

F.             We express no opinion herein as to: (i) securities or blue sky
laws or regulations or Federal Reserve Board margin regulations; (ii) antitrust
or unfair competition laws or regulations; (iii) zoning, land use, or
subdivision laws or regulations; (iv) labor, ERISA, pension or other employee
benefit laws or regulations; (v) tax, environmental, racketeering, or health and
safety laws or regulations; (vi) banking, insurance or tax laws or regulations;
(vii) public utility laws or regulations; (viii) laws, regulations or policies
relating to national or local emergencies; (ix) treaties with foreign nations or
local laws, regulations, or ordinances (whether or not created or enabled
through legislative action at the federal, state or regional level); (x)
anti-money laundering or anti-terrorism laws and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Public L. 107-56), the Bank
Secrecy Act, and Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or
Support Terrorism (66 Fed. Reg. 49079 (2001) and any other United States
Executive Orders)); (xi) the Foreign Assistance Act; (xii) the Trading with the
Enemy Act, the International Emergency Economic Powers Act, any other laws
regarding sanctions or export limitations or controls, or any regulations issued
thereunder, including, without limitation, regulations of the Office of Foreign
Assets Control; (xiii) the Foreign Corrupt Practices Act or any regulations
issued thereunder; (xiv) possible judicial deference to the laws of sovereign
states or the actions of foreign government authorities; (xv) criminal and civil
forfeiture laws; (xvi) compliance with fiduciary duty requirements; or (xvii)
any laws which in our experience are not customarily applicable to transactions
of the type contemplated by the Loan Documents.

 



 B-1-4 

 

 

G.            We express no opinion as to whether a federal or state court
outside the State of New York will give effect to the New York choice of law
provisions in the Loan Documents.

 

H.            We express no opinion as to the Opinion Parties’ acknowledgment
and consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an EEA Resolution Authority or the effects of any Bail-In
Action with respect to an EEA Financial Institution.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction. These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees or any other party of any change in circumstances
occurring after the date hereof that would alter the opinions rendered herein.

  

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may be disclosed to but not relied upon by any Affiliate
of a Lender and this opinion may also be disclosed to and relied upon by (i) any
assignee of any Lender pursuant to the terms of the Credit Agreement and (ii)
any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case on the condition that such reliance
must be reasonable under the circumstances existing at the time of reliance,
including any changes in fact or law, or any other developments known or
reasonably knowable at such time.

  



  Very truly yours,       FOLEY & LARDNER LLP



 



 B-1-5 

 



 

EXHIBIT B-2

 

[FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

  

                            Re: Cummins Inc. Internal Counsel Legal Opinion
Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

                            Reference is made to the Credit Agreement dated as
of the date hereof (the “Credit Agreement”), among Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, CMI Global Equity Holdings C.V.,
Cummins EMEA Holdings Limited, and CMI Global Equity Holdings B.V.
(collectively, the “Original Subsidiary Borrowers” and, together with the
Company, the “Credit Parties”), the Eligible Subsidiaries referred to therein,
the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). This
opinion is being delivered to you pursuant to Section 4.01(b) of the Credit
Agreement. The opinions expressed herein are as of the date hereof and limited
to the laws of the State of Indiana and the federal laws of the United States.
Capitalized, definitional terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

 

                            I note that various issues concerning certain
enforceability matters under New York law are addressed in the opinion dated the
date hereof of Foley & Lardner LLP, counsel to the Credit Parties, and various
issues concerning the Original Subsidiary Borrowers under England and Wales law
and Netherlands law are addressed in the opinions dated the date hereof of
Joseph Rigler, counsel to the Original Subsidiary Borrowers, in each case
separately provided to you in connection with the Credit Agreement. I express no
opinion with respect to those matters, and I have, with your permission, relied
in this opinion on such opinions of Foley & Lardner LLP and Joseph Rigler as to
such matters without independent verification of the substance of such opinions.

 

                            As Vice President and General Counsel of the
Company, I advise you that, in my opinion:

 

1.          The Company is a corporation duly organized, validly existing and in
good standing under the laws of Indiana; the Company is duly qualified as a
foreign corporation and in good standing in every other jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect.

  

 B-2-1 

 





 

2.        The Company has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except where the failure to have such power and authority could not
reasonably be expected to result in a Material Adverse Effect; the Company has
the power and authority to execute, deliver and perform its obligations under
the Loan Documents and each other agreement or instrument contemplated thereby
to which it is or will be a party, and to make the contemplated borrowings
thereunder; and the Company has duly executed and delivered the Credit
Agreement.

 

3.        The Transactions (a) have been duly authorized by all requisite
corporate action (including any stockholder action, if required) on the part of
the Company and (b) will not (i) materially violate any provision of law,
statute, rule or regulation applicable to the Company, (ii) to the best of my
knowledge, materially violate any order of any Governmental Authority having
applicability to the Company, (iii) materially violate any provision of the
Restated Articles of Incorporation or By-laws of the Company, (iv) to the best
of my knowledge, constitute a material default under any material indenture or
loan or credit agreement, or any other material agreement or instrument, to
which the Company is a party or by which its properties may be bound or (v)
result in the creation or imposition of any Lien upon any property or assets of
the Company (except as may be required under any Loan Document). The Company is
not in material default under or in material violation of its Restated Articles
of Incorporation or its By-laws or any such law, rule, regulation, order, writ,
judgment, decree, determination, award, or material agreement pertaining to
borrowed money or similar instrument.

 

                          The opinion expressed in paragraph 3 above does not
extend to compliance by the Company with any financial covenants or ratios or
similar provisions requiring financial calculations, or any restriction or
limitation expressed as an amount or percentage, or determinations to ascertain
whether there is any breach of or default under any such provisions, or
restricted payments test contained in any indenture or loan or credit agreement,
or other material agreement or instrument, to which the Company is party or by
which its properties may be bound.

 

4.          No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than (a) routine disclosure or
informational filings and (b) such as have been duly obtained or made and are in
full force and effect), is or will be required in connection with the execution,
delivery and performance by the Company of the Loan Documents or the
contemplated borrowings thereunder.

 

5.          There are no actions, suits, proceedings or governmental
investigations at law or in equity or by or before any Governmental Authority
pending or, to the best of my knowledge, threatened in writing against the
Company or any of its assets (a) which involve the Loan Documents or the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 



 B-2-2 

 



 

6.        None of the Credit Parties is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended or (b) subject to any other applicable regulatory scheme which restricts
its ability to incur the indebtedness to be incurred under the Loan Documents.

 

7.        The making of the Loans under the Credit Agreement and the use of the
proceeds thereof as contemplated by the Credit Agreement will not violate or be
inconsistent with any of the provisions of Regulation U or Regulation X of the
Board.

 

*            *            *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.           With respect to my opinions in paragraphs 3 and 4, I express no
opinion as to compliance by the Company with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.

 

B.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).

 

C.            I express no opinion herein as to: (i) except as expressly set
forth herein, securities or blue sky laws or regulations or Federal Reserve
Board margin regulations; (ii) antitrust or unfair competition laws or
regulations; (iii) zoning, land use, or subdivision laws or regulations; (iv)
labor, ERISA, pension or other employee benefit laws or regulations; (v) tax,
environmental, racketeering, or health and safety laws or regulations; (vi)
banking, insurance or tax laws or regulations; (vii) public utility laws or
regulations; (viii) laws, regulations or policies relating to national or local
emergencies; (ix) treaties with foreign nations or local laws, regulations, or
ordinances (whether or not created or enabled through legislative action at the
federal, state or regional level); (x) anti-money laundering or anti-terrorism
laws and regulations, including, without limitation, the USA PATRIOT Act (Title
III of Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 



 B-2-3 

 



 

D.       I express no opinion as to the Credit Parties’ acknowledgment and
consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an EEA Resolution Authority or the effects of any Bail-in
Action with respect to an EEA Financial Institution.

 

[Remainder of page intentionally left blank]


 



 B-2-4 

 



 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement, and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 



  Very truly yours,           Sharon R. Barner



 

 B-2-5 

 



 

EXHIBIT B-3A

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS (UK)]

 

August 22, 2018

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins EMEA Holdings Limited Internal Counsel Legal Opinion Regarding the
Credit Agreement

 

Ladies and Gentlemen:

 

I am Counsel to Cummins EMEA Holdings Limited, a company incorporated under the
laws of the jurisdiction of England and Wales (the “UK Original Subsidiary
Borrower”), and give this opinion pursuant to Section 4.01(b) of the Credit
Agreement (the “Credit Agreement”) dated as of the date hereof among Cummins
Inc., an Indiana corporation, the UK Original Subsidiary Borrower, CMI Global
Equity Holdings C.V., and CMI Global Equity Holdings B.V., each a company
organized under the laws of the jurisdiction of the Netherlands (the
“Netherlands Original Subsidiary Borrowers”), the Eligible Subsidiaries referred
to therein, the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”). The
opinions expressed herein are as of the date hereof and limited to the laws of
England and Wales. Except as otherwise indicated herein, capitalized
definitional terms in this opinion have the meanings set forth in the Credit
Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the UK Original Subsidiary Borrower, and nothing has
come to my attention leading me to question the accuracy of such information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner counsel to Cummins Inc., in each case separately
provided to you in connection with the Credit Agreement, and I express no
opinion with respect to those matters (and I have, with your permission, relied
in this opinion on such opinions of Foley & Lardner LLP and Sharon R. Barner as
to such matters without independent verification of the substance of such
opinions).

 

 

B-3A-1 

 

 

Upon the basis of the foregoing, I am of the opinion:

 

  1. THAT the UK Original Subsidiary Borrower:

 

  (a) is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction of England and Wales; and

  (b) is a Wholly-Owned Consolidated Subsidiary;

 

2.            THAT the UK Original Subsidiary Borrower has the corporate or
limited partnership, as applicable, power to execute and perform the Credit
Agreement by authority of its Memorandum and Articles of Association;

 

3.             THAT the UK Original Subsidiary Borrower has duly executed and
delivered the Credit Agreement;

 

4.             THAT by virtue of board resolutions passed by the directors of
the UK Original Subsidiary Borrower:

 

  (a) execution by, and delivery of and performance of, its obligations under
the Credit Agreement has been duly approved;

  (b) the Credit Agreement shall be construed in accordance with and governed by
the law of the State of New York, USA; and

  (c) Cummins Inc. has been validly appointed by the UK Original Subsidiary
Borrower for the service and/or enforcement of judgment in respect of the Credit
Agreement;

 

5.             THAT execution and delivery of and performance of the UK Original
Subsidiary Borrower’s obligations under the Credit Agreement would not
materially violate any law, statute, regulation or constitutive documents of the
UK Original Subsidiary Borrower (including its Memorandum and Articles of
Association);

 

6.             THAT execution and delivery of and performance of the UK Original
Subsidiary Borrower’s obligations under the Credit Agreement would not
constitute a material breach of a material contract currently binding upon the
UK Original Subsidiary Borrower;

 

7.             THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body;

 

8.             AND THAT to the best of my knowledge after due inquiry, no stamp
duty, registration tax or similar documentary tax or charge is required to be
paid in England and Wales in respect of the execution and delivery and/or
enforcement by legal proceedings of the Loan Documents and/or the performance by
the UK Original Subsidiary Borrower of its obligations under the Loan Documents.

 

*            *            *

 

 

B-3A-2 

 

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.           With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by the UK Original Subsidiary Borrower with laws,
statutes, and regulations generally applicable to the conduct of its business or
as to consents, approvals, or other actions by regulatory authorities generally
required for the conduct of its business.

 

B.            With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the UK Original Subsidiary Borrower with any financial
covenants or ratios or similar provisions requiring financial calculations, or
any restriction or limitation expressed as an amount or percentage, or
determinations to ascertain whether there is any breach of or default under any
such provisions, or restricted payments test contained in any indenture or loan
or credit agreement, or other material agreement or instrument, to which the UK
Original Subsidiary Borrower is party or by which its properties may be bound.

 

C.           I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the UK Original Subsidiary Borrower to the extent set
forth herein) with any laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the UK
Original Subsidiary Borrower to the extent expressly set forth herein).

 

D.           I express no opinion herein as to: (i) securities or blue sky laws
or regulations or Federal Reserve Board margin regulations; (ii) antitrust or
unfair competition laws or regulations; (iii) zoning, land use, or subdivision
laws or regulations; (iv) labor, ERISA, pension or other employee benefit laws
or regulations; (v) tax, environmental, racketeering, or health and safety laws
or regulations; (vi) banking, insurance or tax laws or regulations; (vii) public
utility laws or regulations; (viii) laws, regulations or policies relating to
national or local emergencies; (ix) treaties with foreign nations or local laws,
regulations, or ordinances (whether or not created or enabled through
legislative action at the federal, state or regional level); (x) anti-money
laundering or anti-terrorism laws and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Public L. 107-56), the Bank
Secrecy Act, and Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or
Support Terrorism (66 Fed. Reg. 49079 (2001) and any other United States
Executive Orders)); (xi) the Foreign Assistance Act; (xii) the Trading with the
Enemy Act, the International Emergency Economic Powers Act, any other laws
regarding sanctions or export limitations or controls, or any regulations issued
thereunder, including, without limitation, regulations of the Office of Foreign
Assets Control; (xiii) the Foreign Corrupt Practices Act or any regulations
issued thereunder; (xiv) possible judicial deference to the laws of sovereign
states or the actions of foreign government authorities; (xv) criminal and civil
forfeiture laws; (xvi) compliance with fiduciary duty requirements; or (xvii)
any laws which in my experience are not customarily applicable to transactions
of the type contemplated by the Loan Documents.

 

 

B-3A-3 

 

 

E.            I express no opinion as to the UK Original Subsidiary Borrower’s
acknowledgment and consent to, and agreement to be bound by, the application of
Write-Down and Conversion Powers by an EEA Resolution Authority or the effects
of any Bail-in Action with respect to an EEA Financial Institution.

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]

 

 

B-3A-4 

 

 

 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

  Yours faithfully,           Joseph Rigler

 

 

B-3A-5 

 

 

EXHIBIT B-3B

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS (NL)]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: CMI Global Equity Holdings C.V. and CMI Global Equity Holdings B.V. Internal
Counsel Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

I am Counsel to CMI Global Equity Holdings C.V. and CMI Global Equity Holdings
B.V., each a company organized under the laws of the jurisdiction of the
Netherlands (the “Netherlands Original Subsidiary Borrowers”), and give this
opinion pursuant to Section 4.01(b) of the Credit Agreement (the “Credit
Agreement”) dated as of the date hereof among Cummins Inc., an Indiana
corporation, the Netherlands Original Subsidiary Borrowers and Cummins EMEA
Holdings Limited, a company incorporated under the laws of the jurisdiction of
England and Wales (the “UK Original Subsidiary Borrower”), the Eligible
Subsidiaries referred to therein, the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). The opinions expressed herein are as of the date hereof
and limited to the laws of the Netherlands. Except as otherwise indicated
herein, capitalized definitional terms in this opinion have the meanings set
forth in the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the Netherlands Original Subsidiary Borrowers, and
nothing has come to my attention leading me to question the accuracy of such
information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you in connection with the Credit Agreement, and I
express no opinion with respect to those matters (and I have, with your
permission, relied in this opinion on such opinions of Foley & Lardner LLP and
Sharon R. Barner as to such matters without independent verification of the
substance of such opinions).

 

 

 

B-3B-1

 

 

Upon the basis of the foregoing, I am of the opinion:

 

1.             THAT each Netherlands Original Subsidiary Borrower:

 

  (a) is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction of the Netherlands: and   (b) is a Wholly-Owned
Consolidated Subsidiary;

 

2.             THAT each Netherlands Original Subsidiary Borrower has the
corporate power to execute and perform the Credit Agreement;

 

3.             THAT each Netherlands Original Subsidiary Borrower has duly
executed and delivered the Credit Agreement;

 

4.             THAT by virtue of board resolutions passed by the directors of
each of the Netherlands Original Subsidiary Borrowers:

 

  (a) execution by, and delivery of and performance of, its obligations under
the Credit Agreement has been duly approved;   (b) the Credit Agreement shall be
construed in accordance with and governed by the law of the State of New York,
USA; and   (c) Cummins Inc. has been validly appointed by each of the
Netherlands Original Subsidiary Borrowers for the service and/or enforcement of
judgment in respect of the Credit Agreement;

 

5.            THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not materially violate any law, statute, regulation or
constitutive documents of such Netherlands Original Subsidiary Borrower
(including its Articles of Association);

 

6.             THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not constitute a material breach of a material contract
currently binding upon the Netherlands Original Subsidiary Borrowers;

 

7.            AND THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body.

 

*            *            *

 

 

 

B-3B-2

 

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.           With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the Netherlands Original Subsidiary
Borrowers with laws, statutes, and regulations generally applicable to the
conduct of its business or as to consents, approvals, or other actions by
regulatory authorities generally required for the conduct of its business.

 

B.            With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the Netherlands Original Subsidiary Borrowers with any
financial covenants or ratios or similar provisions requiring financial
calculations, or any restriction or limitation expressed as an amount or
percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which any of the Netherlands Original Subsidiary Borrowers is
party or by which its properties may be bound.

 

C.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Netherlands Original Subsidiary Borrowers to the
extent set forth herein) with any laws or regulations applicable to it or (ii)
the legal or regulatory status or the nature of the business of any party (other
than the Netherlands Original Subsidiary Borrowers to the extent expressly set
forth herein).

 

D.            I express no opinion herein as to: (i) securities or blue sky laws
or regulations or Federal Reserve Board margin regulations; (ii) antitrust or
unfair competition laws or regulations; (iii) zoning, land use, or subdivision
laws or regulations; (iv) labor, ERISA, pension or other employee benefit laws
or regulations; (v) tax, environmental, racketeering, or health and safety laws
or regulations; (vi) banking, insurance or tax laws or regulations; (vii) public
utility laws or regulations; (viii) laws, regulations or policies relating to
national or local emergencies; (ix) treaties with foreign nations or local laws,
regulations, or ordinances (whether or not created or enabled through
legislative action at the federal, state or regional level); (x) anti-money
laundering or anti-terrorism laws and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Public L. 107-56), the Bank
Secrecy Act, and Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or
Support Terrorism (66 Fed. Reg. 49079 (2001) and any other United States
Executive Orders)); (xi) the Foreign Assistance Act; (xii) the Trading with the
Enemy Act, the International Emergency Economic Powers Act, any other laws
regarding sanctions or export limitations or controls, or any regulations issued
thereunder, including, without limitation, regulations of the Office of Foreign
Assets Control; (xiii) the Foreign Corrupt Practices Act or any regulations
issued thereunder; (xiv) possible judicial deference to the laws of sovereign
states or the actions of foreign government authorities; (xv) criminal and civil
forfeiture laws; (xvi) compliance with fiduciary duty requirements; or (xvii)
any laws which in my experience are not customarily applicable to transactions
of the type contemplated by the Loan Documents.

 

E.             I express no opinion as to the Netherlands Original Subsidiary
Borrowers’ acknowledgment and consent to, and agreement to be bound by, the
application of Write-Down and Conversion Powers by an EEA Resolution Authority
or the effects of any Bail-in Action with respect to an EEA Financial
Institution.

 

 

 

B-3B-3

 

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]


 

 

 

B-3B-4

 

 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

  Yours faithfully,           Joseph Rigler

 

 

 

B-3B-5

 

 

EXHIBIT C

 

[FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY]

 

To the Lenders and the Administrative Agent

Referred to Below

 

Dear Sirs:

 

I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the Credit Agreement (the “Credit Agreement”) dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as therein defined. The opinions expressed herein are
as of the date hereof and limited to the laws of [applicable jurisdiction].

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of [Eligible Subsidiary], and nothing has come to my
attention leading me to question the accuracy of such information.

 

Upon the basis of the foregoing, I am of the opinion that:6

 

1.       The [Eligible Subsidiary] (a) is a [form of entity] duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (b) is a Wholly-Owned Consolidated Subsidiary.

 

2.       The Transactions and the execution and delivery by [Eligible
Subsidiary] of its Election to Participate and the performance by [Eligible
Subsidiary] of the Credit Agreement, (a) have been duly authorized by all
requisite [corporate] (including any requisite [stockholder] action) and (b)
will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other instrument or (v) result in the
creation or imposition of any Lien upon any property or assets of [Eligible
Subsidiary] (other than under any Loan Document).

 

 

 

 

 

6 Opinions subject to customary assumptions and qualifications.

 

 

C-1

 

 

3.       No action, consent or approval of, registration or filing with or other
action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), except such as will have been made or obtained on or
before the date hereof and will be in full force and effect, is or will be
required in connection with the execution, delivery and performance by [Eligible
Subsidiary] of the Loan Documents to which it is a party or the contemplated
borrowings thereunder.

 

4.       [Eligible Subsidiary] is not (a) an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended
or (b) subject to any other applicable regulatory scheme which restricts its
ability to incur the indebtedness to be incurred under the Loan Documents.

 

5.       [Eligible Subsidiary’s] Election to Participate, and the Credit
Agreement constitutes a legal, valid and binding obligation of such [Eligible
Subsidiary] enforceable against such [Eligible Subsidiary] in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

6.       To the best of my knowledge after due inquiry, except as disclosed in
such Election to Participate, no stamp duty, registration tax or similar
documentary tax or charge is required to be paid in [applicable jurisdiction] in
respect of the execution and delivery and/or enforcement by legal proceedings of
[Eligible Subsidiary’s] Election to Participate and/or the performance by
[Eligible Subsidiary] of its obligations under the Loan Documents.

 

 

  Very truly yours,

 

 

C-2

 

 

 

EXHIBIT D

 

[FORM OF] ELECTION TO PARTICIPATE

 

________________, 201_

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below

 

Dear Sirs:

 

Reference is made to the Credit Agreement dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents described therein
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement. The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.

 

[Tax disclosure pursuant to Section 10.04]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

 

D-1

 

 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

  Very truly yours,       [NAME OF ELIGIBLE SUBSIDIARY]         By:       Name:
      Title:  

 

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

  CUMMINS INC.           By:       Name:       Title:  

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

  JPMORGAN CHASE BANK, N.A.   as Administrative Agent         By:       Name:  
    Title:  

 

 

D-2

 

 

 

EXHIBIT E

 

[FORM OF] ELECTION TO TERMINATE

 

________________, 201_

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below

 

Dear Sirs:

 

Reference is made to the Credit Agreement dated as of August 22, 2018 among
Cummins Inc., the other Borrowers and the Lenders and Agents described therein
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary/Original Subsidiary Borrower], a
[Jurisdiction of Incorporation or Formation] [form of entity], hereby elects to
terminate its status as an [Eligible Subsidiary][Original Subsidiary Borrower]
for purposes of the Credit Agreement, effective as of the date hereof. The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement.

 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

  Very truly yours,       [NAME OF ELIGIBLE SUBSIDIARY/ORIGINAL SUBSIDIARY
BORROWER]         By:       Name:       Title:  

 

 

E-1

 

 

The undersigned confirms that the status of [Name of Eligible
Subsidiary/Original Subsidiary Borrower] as an [Eligible Subsidiary][Original
Subsidiary Borrower] for purposes of the Credit Agreement described above is
terminated as of the date hereof.

 

  CUMMINS INC.       By:       Name:       Title:  

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent           By:       Name:
      Title:  

 

 

E-2

 

 

 

 

EXHIBIT F

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[Letterhead of Cummins Inc.]

 

Agreement:Credit Agreement

 

Date of Agreement: August 22, 2018

 

Description:5-Year Multicurrency Revolving Facility

 

Relevant Section: Section 5.04(c) of the Credit Agreement requires a Financial
Officer’s certificate to be delivered with quarterly and annual financial
statements

 

Date of financial statements: [____________]

 

Date of Certification: [____________]

 

Certification:

 

I [______________], the [_________________________] of Cummins Inc., certify
that no Default as defined in the Credit Agreement has occurred [other than
those set forth in Schedule [___] hereto, as to which the corrective actions set
forth in such Schedule are being or are proposed to be taken].

 

I further certify the following statement of position relative to Section 7.01
of the Credit Agreement, as more fully set forth on Annex 1 hereto:

 

1.The ratio of Consolidated Net Debt to Consolidated Total Capital as of the
last day of the most recently ended fiscal quarter was [__] to 1.0.

 

Information required to be delivered pursuant to Section 5.04(a), (b) and (d) of
the Credit Agreement has been posted to the Company’s website at www.cummins.com
and at the Edgar Database at www.sec.gov.

 

By:      Name:    Title: 

 

F-1

 



 

ANNEX 1

 

Credit Agreement
Dated as of August 22, 2018

 

1.       Net Debt to Total Capital (Section 7.01)

 

  (1) CONSOLIDATED NET DEBT7 determined as of the last day of the most recently
ended fiscal quarter

 

= $

 

    (2) CONSOLIDATED TOTAL CAPITAL8 determined as of the last day of the most
recently ended fiscal quarter

 

= $

 

   

RATIO OF (1) CONSOLIDATED NET Debt to (2) Consolidated Total Capital9

 

 

= [__] to 1.0



REQUIRED RATIO ≤ 0.65 to 1.0

 

 

 



7 As defined in the Credit Agreement.

 

8 As defined in the Credit Agreement.

 

9 Subject to the proviso in Section 7.01 of the Credit Agreement regarding the
exclusion of Acquisition Indebtedness.

 

F-2

 



  

EXHIBIT G

 

[FORM OF INCREASING LENDER SUPPLEMENT]

 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Credit Agreement dated as of August 22, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Cummins
Inc. (the “Company”), the Subsidiary Borrowers referred to under the Credit
Agreement, the lenders from time to time party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., Bank of America, N.A., ING Bank N.V., Dublin Branch, Citibank,
N.A. and HSBC Bank USA, National Association, as Swingline Lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.25; and

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                  The undersigned Increasing Lender agrees, subject to the
terms and conditions of the Credit Agreement, that on the date of this
Supplement it shall [have its Commitment increased by $[__________], thereby
making the aggregate amount of its total Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].

 

2.                  Capitalized definitional terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

 

3.                  The undersigned Increasing Lender may not assign any of its
rights and obligations under this Supplement except in accordance with the
provisions of Section 12.04 of the Credit Agreement.

 

G-1

 



 

4.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

 

[remainder of this page intentionally left blank]

 

G-2

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

          [INSERT NAME OF INCREASING LENDER],           as “Increasing Lender”  
                    By:               Name:             Title:              
Accepted and agreed to as of the date first written above:       CUMMINS INC.  
        By:         Name:       Title:                             Acknowledged
as of the date first written above:       JPMORGAN CHASE BANK, N.A.,     as
Administrative Agent           By:         Name:       Title:    

 

G-3

 



 

EXHIBIT H

 

[FORM OF NEW LENDER SUPPLEMENT]

 

NEW LENDER SUPPLEMENT

 

 

NEW LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to the
Credit Agreement dated as of August 22, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Cummins
Inc. (the “Company”), the Subsidiary Borrowers referred to under the Credit
Agreement, the lenders from time to time party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., Bank of America, N.A., ING Bank N.V., Dublin Branch, Citibank,
N.A. and HSBC Bank USA, National Association, as Issuing Banks and Swingline
Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.25 thereof that certain
banks, financial institutions or other entities may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company, the Administrative Agent, and, in
connection with an increase in the Commitments, each Issuing Bank and each
Swingline Lender, by executing and delivering to the Company and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                  The undersigned New Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].

 

2.                  The undersigned New Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered or made available pursuant to Section 5.04
thereof, as applicable, and has reviewed such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and any other Loan Document to which it is a party and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement or any other Loan Document are required to be performed by
it as a Lender.

 

H-1

 



 

3.                  The undersigned’s address for notices for the purposes of
the Credit Agreement is as follows:

 

      [ADDRESS]1

 

4.                  Capitalized definitional terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

 

5.                  The undersigned New Lender may not assign any of its rights
and obligations under this Supplement except in accordance with the provisions
of Section 12.04 of the Credit Agreement.

 

6.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

7.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 

 

 

[remainder of this page intentionally left blank]

 

 

 



1 New Lender to provide address.

 

H-2

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 



          [INSERT NAME OF NEW LENDER],           as “New Lender”            
          By:               Name:             Title:               Accepted and
agreed to as of the date first written above:       CUMMINS INC.           By:  
      Name:       Title:                             Acknowledged as of the date
first written above:       JPMORGAN CHASE BANK, N.A.,     as Administrative
Agent           By:         Name:       Title:    



 

H-3

 



 

EXHIBIT I

 

[FORM OF BORROWING REQUEST]

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

500 Stanton Christiana Road

NCC5/1st Floor

Newark, DE 19713
Attention: Loan & Agency Services Group – Joe Aftanis
Facsimile: (302)-634-3301

Email: joe.aftanis@jpmorgan.com

 

 

 

Re: Cummins Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of August 22, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Cummins Inc. (the “Company”), CMI Global
Equity Holdings C.V., Cummins EMEA Holdings Limited, CMI Global Equity Holdings
B.V. (collectively with the Company, the “Borrowers” and each, a “Borrower”),
the Subsidiary Borrowers referred to therein, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned Borrower hereby gives you notice pursuant to
Section [2.03]1[2.04]2 of the Credit Agreement that it requests a [Revolving
Borrowing][Swingline Borrowing] under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
[Revolving Borrowing][Swingline Borrowing] requested hereby:

 

1.Name of Borrower: __________

 

2.Aggregate principal amount of [Revolving Borrowing][Swingline Borrowing]3:
____________

 

 

 



1 Select to request a borrowing of Revolving Loans.

 

2 Select to request a borrowing of Swingline Loans.

 

3 Not less than applicable amounts specified in Section 2.02(c).

 

I-1

 



 

3.Date of Borrowing (which shall be a Domestic Business Day in the case of
Dollar-Denominated Loans or a Euro-Currency Business Day in the case of an
Alternative Currency Loan): ____________

 

4.Type of Borrowing (ABR or Euro-Currency): ____________

 

5.Interest Period and the last day thereof (if a Euro-Currency Borrowing) 4:
____________

 

6.Currency: [Dollars][Euro][Pound Sterling]

 

7.Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which the proceeds of such
[Revolving Borrowing][Swingline Borrowing] are to be disbursed: __________

 

[Signature Page Follows]

 

 

 



4 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

I-2

 



 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]5 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

  Very truly yours,           [INSERT APPLICABLE BORROWER]       By:      
Name:            Title:

 

 

 



5 To be included only for Borrowings on the Effective Date.

 

[Signature Page to Borrowing Request]

 





